

Exhibit 10.6


PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of this 23rd day
of July, 2018 (the “Effective Date”) by and between KENSINGTON PROPERTY
HOLDINGS, LLC, a Delaware limited liability company (“Seller”), and RESOURCE
APARTMENT OP III, LP, a Delaware limited partnership (“Purchaser”).
In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:
1.
PURCHASE AND SALE
1.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the Seller’s assignable and transferable
right, title and interest in and to the following described property (herein
collectively called the “Property”):
(a)    Land. That certain tract of land (the “Land”) located in the City of
Riverview, Hillsborough County, Florida, being more particularly described on
Exhibit A attached hereto and made a part hereof.
(b)    Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).
(c)    Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of way.
(d)    Improvements. All improvements, fixtures and related amenities known as
the “Park at Kensington” (the “Improvements”) in and on the Land, and located in
Riverview, Hillsborough County, Florida.
(e)    Leases. All leases (collectively, the “Leases,” and individually a
“Lease”) of space in the Property, concession leases, and all tenant security
deposits held by Seller on the Closing Date (as defined in Section 6.1 of this
Agreement).
(f)    Tangible Personal Property. The tangible personal property identified on
Schedule 1.1(f) attached hereto (the “Tangible Personal Property”).






PURCHASE AND SALE AGREEMENT        Page 1
The Park at Kensington

--------------------------------------------------------------------------------




(g)    Contracts. To the extent assignable without the consent of third parties
or Purchaser has not elected to terminate under Section 9.1(b), the contracts
identified on Schedule 1.1(g) attached hereto (the “Contracts”).
(h)    Intangible Property. To the extent assignable without the consent of
third parties, all intangible property (the “Intangible Property”), if any,
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property including, without limitation, transferable utility contracts,
transferable telephone exchange numbers and facsimile numbers, plans and
specifications, engineering plans and studies, floor plans and landscape plans,
to the extent any of same are in Seller’s reasonable possession or control, as
well as the use of the name “Kensington” and any other trade names, trademarks,
logos and symbols associated with or used in connection with the Land, the
Improvements, or the Tangible Personal Property (but in any case and at all
times excluding the use of “Park at” prior to Kensington or any other name), all
web addresses, domain names and URLs as well as all social media accounts and
logo, photo, video and e-brochure files with respect to the Land, the
Improvements, or the Tangible Personal Property (but in any case and at all
times excluding any such items owned by or under the name of the property
manager) and any guaranties, warranties or miscellaneous transferable rights
related to the Land, the Improvements, or the Tangible Personal Property.
1.2    Independent Consideration. Upon execution of this Agreement, Purchaser
has delivered to Seller, and Seller acknowledges receipt of, TEN AND NO/100
DOLLARS ($10.00) (the “Independent Consideration”), as consideration for
Purchaser’s right to purchase the Property and for Seller’s execution, delivery
and performance of this Agreement. The Independent Consideration is in addition
to and independent of any other consideration or payment provided for in this
Agreement, is non-refundable and shall be retained by Seller notwithstanding any
other provision of this Agreement.
2.
PURCHASE PRICE
2.1    Purchase Price. The purchase price (the “Purchase Price”) for the
Property shall be TWENTY-EIGHT MILLION EIGHT HUNDRED FIFTY THOUSAND AND 00/100
DOLLARS ($28,850,000.00), plus or minus applicable prorations, and shall be paid
in cash by Purchaser to Seller at the Closing (as defined in Section 6.1 of this
Agreement) by wire transfer in accordance with wire transfer instructions to be
provided by Seller.
3.
EARNEST MONEY
3.1    Earnest Money. Purchaser shall deliver to Chicago National Title
Insurance Company (the “Escrow Agent”) within three (3) Business Days after the
Effective Date, by wire transfer in accordance with wire transfer instructions
provided by the Escrow Agent, the amount of ONE MILLION AND 00/100 DOLLARS
($1,000,000.00) (the “Initial Earnest Money”), which amount is to be deposited
into and held by the Escrow Agent in a separate escrow account. Seller shall
have the option of terminating this Agreement if the full amount of Initial
Earnest Money is






PURCHASE AND SALE AGREEMENT        Page 2
The Park at Kensington

--------------------------------------------------------------------------------




not delivered to the Escrow Agent as prescribed in this Section 3.1.
Notwithstanding anything herein or elsewhere to the contrary, the Purchaser
hereby expressly acknowledges, confirms and agrees that EIGHT HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($850,000.00) of the Initial Earnest Money (the
“Non-Refundable Deposit”) shall at all times be deemed non-refundable to
Purchaser, except in the event this Agreement is terminated by Purchaser
pursuant to Sections 4.1.1(a), 4.1.2(a), 4.1.2(c), 6.6(e)(ii), 7.1, 7.2 or 8.1
(each, a “Full Refund Section” and collectively, the “Full Refund Sections”).
For purposes hereof, the term “Earnest Money” may also be used to refer to the
Initial Earnest Money in full, including the Non-Refundable Deposit portion
thereof and all interest accrued thereon, if any. Purchaser agrees to promptly
deliver or cause the Escrow Agent to deliver written acknowledgment by the
Escrow Agent when the Initial Earnest Money has been received by and is being
held by the Escrow Agent pursuant to the terms of this Agreement. If the sale of
the Property is consummated under this Agreement, the Earnest Money deposited
with the Escrow Agent shall be paid to Seller and applied to the payment of the
Purchase Price at Closing. If Purchaser terminates this Agreement pursuant to
one of the Full Refund Sections, the full amount of the Earnest Money held by
the Escrow Agent shall be refunded and released to Purchaser. Otherwise, in the
event Purchaser terminates this Agreement (excluding any termination pursuant to
a Full Refund Section), then the Non-Refundable Deposit portion of the Earnest
Money held by the Escrow Agent shall be disbursed and paid to Seller, the
remaining balance of the Earnest Money shall be refunded and release to
Purchaser, and no party hereto shall have any further obligations under this
Agreement except for such obligations which by their terms expressly survive the
termination of this Agreement (the “Surviving Obligations”). Purchaser agrees to
deliver to Seller upon Seller’s written request copies of all Final Reports (as
defined in Section 4.2 of this Agreement) in the event this Agreement is
terminated pursuant to any termination right other than pursuant to Sections
6.6(e)(ii) or 8.1. The obligations to deliver the Final Reports shall survive
the termination of this Agreement.
3.2    Escrow Provisions. The Escrow Agent joins in the execution of this
Agreement solely for the purpose of acknowledging and agreeing to the provisions
of this Section 3.2. The duties of the Escrow Agent shall be as follows:
(a)    During the term of this Agreement, the Escrow Agent shall hold and
disburse the Earnest Money in accordance with the terms and provisions of this
Agreement.
(b)    If Seller or Purchaser becomes entitled to receive the Earnest Money
under the terms of this Agreement, then Escrow Agent shall disburse the Earnest
Money to the party so entitled five (5) days after Escrow Agent’s receipt of
written demand from such party specifying the provisions pursuant to which it is
entitled to receive the Earnest Money. A copy of such demand must be provided to
the other party contemporaneously with its being provided to the Escrow Agent.
If the other party has a good faith objection to the disbursement of the Earnest
Money in accordance with such demand, it must provide to Escrow Agent and the
party claiming the entitlement to the Earnest Money, contemporaneously, a
written objection to such disbursement, which objection must include a statement
setting forth the specific basis of such party’s objection, within such five (5)
day period. If the Escrow Agent receives such a written objection within the
five (5) day






PURCHASE AND SALE AGREEMENT        Page 3
The Park at Kensington

--------------------------------------------------------------------------------




period, then clause (c) below shall apply. If it does not, it shall immediately
upon the expiration of such five (5) day period disburse the funds in accordance
with such demand.
(c)    The Escrow Agent shall pay the Earnest Money in accordance with the joint
written instructions of the Seller and the Purchaser in any of the following
events: (1) if this Agreement shall be terminated by the mutual written
agreement of Seller and Purchaser, or (2) if the Escrow Agent shall be unable to
determine at any time to whom the Earnest Money should be paid, or (3) if a
dispute shall develop between Seller and Purchaser concerning to whom the
Earnest Money should be paid. In the event that the joint written instructions
shall not be received by the Escrow Agent within ten (10) days after the Escrow
Agent has served a written request for instructions upon Seller and Purchaser,
then the Escrow Agent shall have the option to transfer the Earnest Money to any
court of competent jurisdiction and interplead Seller and Purchaser in respect
thereof, and thereupon the Escrow Agent shall be discharged of any obligations
in connection with this Agreement. Prior to any such transfer, in any case under
(2) or (3) above, Escrow Agent shall always disburse the Earnest Money in
accordance with a final order of a court of competent jurisdiction (not subject
to further appeal).
(d)    If costs or expenses are incurred by the Escrow Agent in its capacity as
Escrow Agent because of litigation or a dispute between the Seller and Purchaser
arising out of the holding of the Earnest Money in escrow, the non-prevailing
party in such dispute shall pay the Escrow Agent all of such reasonable costs
and expenses. If there is no prevailing party, then the Seller and Purchaser
shall each pay one half of such reasonable costs and expenses. Except for such
reasonable costs or expenses, no fee or charge shall be due or payable to the
Escrow Agent for its services as Escrow Agent.
(e)    By joining herein, the Escrow Agent undertakes only to perform the duties
and obligations imposed upon the Escrow Agent under the terms of this Agreement
and expressly does not undertake to perform any of the other covenants, terms
and provisions incumbent upon the Seller and the Purchaser hereunder.
(f)    Purchaser and Seller hereby agree and acknowledge that the Escrow Agent
assumes no liability in connection herewith except for gross negligence or
willful misconduct; that the Escrow Agent shall never be responsible for the
validity, correctness or genuineness of any document or notice referred to under
this Agreement; and that in the event of any dispute under this Agreement, the
Escrow Agent may seek advice from its own counsel and shall be fully protected
in any action taken by it in good faith in accordance with the opinion of its
counsel.
(g)    The Earnest Money may be processed for collection in the normal course of
business by Escrow Agent, which may commingle funds received by it with escrow
or trust funds of others, but independently accounted under a separate
subaccount thereof, at a federally insured bank of Escrow Agent's choosing (the
"Depository"). Escrow Agent shall not be accountable for any incidental benefit
which may be attributable to the funds so deposited. Escrow Agent shall not be
liable for any loss caused by the failure, suspension, bankruptcy or dissolution
of the Depository.






PURCHASE AND SALE AGREEMENT        Page 4
The Park at Kensington

--------------------------------------------------------------------------------




(h)    Escrow Agent shall not be liable for loss or damage resulting from:
(i)    any good faith act or forbearance of Escrow Agent;
(ii)    any default, error, action or omission of any party, other than Escrow
Agent;
(iii)    any defect in the title to any property;
(iv)    the expiration of any time limit or other delay which is not caused by
the failure of Escrow Agent to proceed in its ordinary course of business, and
in no event where such time limit is not disclosed in writing to the Escrow
Agent;
(v)    the lack of authenticity of any writing delivered to Escrow Agent or of
any signature thereto, or the lack of authority of the signatory to sign such
writing;
(vi)    Escrow Agent's compliance with all attachments, writs, orders,
judgments, or other legal process issued out of any court;
(vii)    Escrow Agent's assertion or failure to assert any cause of action or
defense in any judicial or administrative proceedings; or
(viii)    any loss or damage which arises after the Earnest Money has been
disbursed in accordance with the terms of this Agreement.
(i)    Escrow Agent shall be fully indemnified by the parties hereto, except in
the case of Escrow Agent’s gross negligence or willful misconduct, for all of
its expenses, costs, and reasonable attorney's fees incurred in connection with
any interpleader action which Escrow Agent may file to resolve any dispute as to
the Earnest Money, or which may be filed against the Escrow Agent.
(j)    If Escrow Agent is made a party to any judicial, non-judicial or
administrative action, hearing or process based on acts of any of the other
parties hereto and not on the malfeasance and/or negligence of Escrow Agent in
performing its duties hereunder, the expenses, costs and reasonable attorney's
fees incurred by Escrow Agent in responding to such action, hearing or process
may be deducted from the funds held hereunder and the party/parties whose
alleged acts are a basis for such proceedings shall indemnify, save and hold
Escrow Agent harmless from said expenses, costs and fees so incurred.
4.    
CONDITIONS TO CLOSING
4.1    Seller’s Obligations. Seller shall deliver to Purchaser the following:
(a)    Title Commitment. Within three (3) Business Days after the Effective Date
(as defined in Section 10.13 of this Agreement) hereof, a title commitment for
an owner’s policy of title insurance (the “Title Commitment”) with respect to
the






PURCHASE AND SALE AGREEMENT        Page 5
The Park at Kensington

--------------------------------------------------------------------------------




Property, issued by the Marin, Eljaiek, Lopez & Martinez, P.L. (the "Title
Agent"), as agent for Chicago National Title Insurance Company (the "Title
Company"), and legible copies of any restrictive covenants, easements, and other
items listed as title exceptions therein.
(b)    Survey. Within three (3) Business Days after the Effective Date hereof,
Seller’s existing survey of the Property, if any. Purchaser, at Purchaser’s sole
cost and expense, may update the Seller’s existing survey and have it
re-certified to include Purchaser, and Purchaser’s lender, if any, or obtain a
new survey for the Property (in either case, hereinafter referred to as the
“Survey”) on or before the expiration of the Approval Period and deliver a copy
of such updated Survey to Seller and Title Agent on or before the expiration of
the Approval Period (in the event Purchaser chooses not to update or obtain a
new survey prior to the Approval Period, the “Survey” shall mean and refer to
Seller’s existing survey delivered to Purchaser in accordance herewith).
(c)    Due Diligence Documents. Within three (3) Business Days after the
Effective Date hereof, each of the due diligence documents listed on
Schedule 4.1 attached hereto (the “Due Diligence Documents”). As a condition to
making the Due Diligence Documents available to Purchaser, Purchaser
acknowledges and agrees that (i) the Due Diligence Documents are being provided
solely as an accommodation and only for informational purposes, (ii) Purchaser
shall have no right to, and will not, rely on any of the Due Diligence Documents
or the contents thereof, but will rely on its own investigation and analysis of
the Property, (iii) no privity exists between Purchaser and the
preparers/authors of the Due Diligence Documents and the Due Diligence Documents
and all rights and claims thereunder are, and at all times shall be and remain,
the sole property of Seller, and (iv) except as otherwise set forth herein,
neither Seller nor any of its representatives or advisors (including the
entities that prepared the Due Diligence Documents) have made or are making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Due Diligence Documents and shall not be liable to Purchaser
(or any of Purchaser’s partners, representatives, advisors, successor or
assigns) for any loss or damage resulting from Purchaser’s use of, or reliance
on, the Due Diligence Documents. Purchaser waives, on behalf of itself and its
successors and assigns, any and all claims against Seller and/or the parties
preparing/issuing the Due Diligence Documents which may arise out of or in
connection with the Due Diligence Documents, except as expressly permitted
herein, and Purchaser (i) shall not (unless otherwise required by law) provide a
copy of the Due Diligence Documents to any other party except its officers,
employees, attorneys, investors or potential investors, mortgage brokers,
potential lenders, persons retained to inspect and evaluate the Property by
Purchaser, and its legal and financial advisors without the prior written
consent of Seller, and (ii) will redeliver the Due Diligence Documents and all
copies thereof to Seller upon any termination of this Agreement.
Notwithstanding the foregoing or anything herein to the contrary, Seller’s
failure to deliver to Purchaser items (a) through (c) above within the timeframe
set forth herein for providing same shall not result in the extension of the
Approval Period.






PURCHASE AND SALE AGREEMENT        Page 6
The Park at Kensington

--------------------------------------------------------------------------------




4.1.1    Purchaser’s Approval Period. Purchaser shall have from the Effective
Date until 5:00 p.m. Eastern Time on August 13, 2018 (the “Approval Period”) to
conduct Purchaser’s Investigations (as hereinafter defined), to determine the
suitability of the Property for Purchaser’s intended uses, and to review and
examine the Title Commitment, Survey and all other Due Diligence Documents
delivered to or obtained by Purchaser.
(a)    In the event any of Purchaser’s Investigations reveal any of the Limited
Contingencies, then Purchaser may give written notice thereof to Seller on or
before the expiration of the Approval Period, together with the written report
or other verifiable written evidence confirming the occurrence or finding of one
or more of the Limited Contingencies that provide the basis for Purchaser’s
termination of this Agreement, whereupon this Agreement shall then terminate,
the Escrow Agent shall refund and release the Earnest Money in full to
Purchaser, and neither party shall have any further obligation hereunder except
for the Surviving Obligations. As used herein, the term “Limited Contingencies”
shall refer to the following limited conditions or findings:
(i)
The issuance, for the benefit of Purchaser, of a Phase I environmental
assessment report for the Property that finds the presence of an Environmental
Issue (as hereinafter defined). As used herein, the term “Environmental Issue”
shall mean and refer to (1) any recognized environmental condition on or within
the Property (excluding asbestos and mold at low toxicity levels), (2) the
reasonable possibility of the presence of hazardous substances on the Property
of or at a significant or material level, (3) the reasonable possibility of the
presence of underground storage tanks within the Property, or (4) the Phase I
environmental assessment report obtained by Purchaser recommends a Phase II be
done at the Property, and Seller does not permit the performance of such Phase
II at the Property; or

(ii)
Any Title Defect (as hereinafter defined) found on the Title Commitment or
Survey that Seller is unwilling or unable to cure.

(b)    In the event Purchaser’s Investigations do not reveal any of the
foregoing Limited Contingencies, but Purchaser nonetheless is not satisfied, in
its sole discretion, with the results of Purchaser’s Investigations or otherwise
does not wish to proceed with the purchase of the Property pursuant hereto for
any reason or no reason, then Purchaser may give written notice thereof to
Seller on or before the expiration of the Approval Period, whereupon this
Agreement shall terminate, and upon such termination, the Non-Refundable Deposit
shall be released and paid to Seller, the balance of the Earnest Money shall be
refunded and released to Purchaser, and neither party shall have any further
obligation hereunder except for the Surviving Obligations. If Purchaser fails to
give written notice to Seller on or before the expiration of the Approval
Period, Purchaser shall be deemed






PURCHASE AND SALE AGREEMENT        Page 7
The Park at Kensington

--------------------------------------------------------------------------------




to be satisfied with Purchaser’s Investigations, the suitability of the Property
for Purchaser’s intended uses, and Purchaser’s review and examination of the
Title Commitment, Survey and all other Due Diligence Documents delivered to or
obtained by Purchaser.
Time shall be of essence for the Purchaser’s deliver of any termination notice
pursuant to this Section 4.1.1.
4.1.2    Title Commitment and Survey.
(a)    In the event (i) the Survey shows any easement, right-of-way,
encroachment, conflict, protrusion or other matter materially affecting the use
or value of the Property that is reasonably unacceptable to Purchaser, or (ii)
any encumbrances, defects or other exceptions appear in the Title Commitment
other than the standard printed exceptions set forth in the standard ALTA form
of commitment for title insurance that is reasonably unacceptable to Purchaser
(each a “Title Defect”), Purchaser shall on or before the expiration of the
Approval Period (the “Objection Period Expiration”) notify Seller in writing of
such Title Defect and the reasons therefor (“Purchaser’s Objections”). Any
item(s) reflected on Schedule B of the Title Commitment or otherwise reflected
on the Survey that are then not raised as part of Purchaser’s Objections prior
to the Objection Period Expiration shall be deemed expressly accepted by
Purchaser, and the form and substance by which said items are reflected in the
Title Commitment and/or Survey, as applicable, shall further be deemed approved
and acceptable to Purchaser. Upon Seller’s receipt of Purchaser’s Objections,
Seller shall have a period of three (3) Business Days from the receipt thereof
to determine and notify Purchaser in writing of whether or not Seller is
electing to eliminate or cure the item(s) raised under Purchaser’s Objections,
failing which Seller shall be deemed to have elected not to cure any of
Purchaser’s Objections. Notwithstanding anything to the contrary contained
herein, Seller shall have no obligations to take any steps or bring any action
or proceeding or otherwise to incur any effort or expense whatsoever to
eliminate, cure or modify any of the Purchaser’s Objections, provided however,
Seller shall satisfy at or prior to Closing all mortgage liens, mechanics’ and
materialmens’ liens and all other liens against the Property of a liquidated
amount, including any interest, penalties and fees associated therewith (each a
“Monetary Lien”). Seller shall be deemed to have cured a Monetary Lien if same
has been removed from title through the posting of a bond or the issuance of an
endorsement by the Title Company insuring over said item. In the event Seller is
unable or unwilling to eliminate, cure or modify all of Purchaser’s Objections
to the reasonable satisfaction of Purchaser, Purchaser may (as its sole and
exclusive remedy) terminate this Agreement by delivering written notice thereof
to Seller within two (2) Business Days after Seller notifies Purchaser of its
election (or Seller being deemed to have elected) to not cure one or more of
Purchaser’s Objections; in which event, the Earnest Money in full shall be
refunded and released to Purchaser, and neither party shall have any obligations
hereunder other than the Surviving Obligations. Notwithstanding anything
contained in this Section 4.1.2 to the contrary, in the event Purchaser does not
receive all items to be delivered to Purchaser under Section 4.1(a), (b) and (c)
in the time frame set forth therein, Purchaser’s rights shall be to terminate
this Agreement as set forth in Section 4.1, and such rights shall not be
modified or extended by the terms of this Section 4.1.2.






PURCHASE AND SALE AGREEMENT        Page 8
The Park at Kensington

--------------------------------------------------------------------------------




Upon such termination, the full amount of the Earnest Money held by the Escrow
Agent shall be refunded and released to Purchaser.
(b)    The term “Permitted Encumbrances” as used herein includes: (i) any
easement, right of way, encroachment, conflict, discrepancy, overlapping of
improvements, protrusion, lien, encumbrance, restriction, condition, covenant,
exception or other matter with respect to the Property that is reflected or
addressed on the Survey or the Title Commitment to which Purchaser fails to
timely object pursuant to Section 4.1.2(a) of this Agreement; (ii) any
Purchaser’s Objection that remains uncured, for whatever reason, at Closing
hereunder; (iii) any New Exceptions that Purchaser is deemed to have approved
pursuant to Section 4.1.2(c) below; and (iv) the rights and interests of parties
claiming a right to possession under the Leases (other than Seller or its
members or members’ principals).
(c)    Notwithstanding anything to the contrary contained herein, if after the
Approval Period any update to the Title Commitment or the Survey discloses any
additional item that materially adversely affects title to the Property which
did not exist of record as of the effective date of the Title Commitment, in the
case of any such matter disclosed on an update to the Title Commitment, or, if
an updated Survey was obtained by Purchaser prior to the expiration of the
Approval Period, as of the date of such updated Survey, respectively (the “New
Exception”), Purchaser shall have a period of three (3) Business Days from the
date of its receipt of such update (the “New Exception Review Period”) to review
and notify Seller in writing of Purchaser’s approval or disapproval of the New
Exception. If Purchaser disapproves of the New Exception, Seller may, in
Seller’s sole discretion, notify Purchaser as to whether it is willing to cure
the New Exception. If Seller elects to cure the New Exception, Seller shall be
entitled to reasonable adjournments of the Closing Date to cure the New
Exception, not to exceed thirty (30) days in the aggregate; but in no event
later than the Outside Closing Date. If Seller fails to deliver a notice to
Purchaser within three (3) Business Days after the expiration of the New
Exception Review Period, Seller shall be deemed to have elected not to cure the
New Exception. If Purchaser is dissatisfied with Seller’s response, or lack
thereof, Purchaser may, as its exclusive remedy, elect either: (i) to terminate
this Agreement, in which event the Earnest Money in full shall be refunded and
released to Purchaser, or (ii) to waive the New Exception and proceed with the
transactions contemplated by this Agreement, in which event Purchaser shall be
deemed to have approved the New Exception. If Purchaser fails to notify Seller
of its election to terminate this Agreement in accordance with the foregoing
sentence within three (3) Business Days after the expiration of the New
Exception Review Period, Purchaser shall be deemed to have elected to approve
and irrevocably waive any objections to the New Exception.
4.1.3    Limitations of Seller’s Obligations. Notwithstanding anything contained
herein to the contrary, Seller shall have no obligation to take any steps, bring
any action or proceeding or incur any effort or expense whatsoever to eliminate,
modify or cure any objection Purchaser may have pursuant to Section 4.1.1,
Section 4.1.2, Section 4.2 or Section 5.1. Notwithstanding the forgoing, Seller
shall cause all Monetary Liens to be satisfied prior to or upon Closing.






PURCHASE AND SALE AGREEMENT        Page 9
The Park at Kensington

--------------------------------------------------------------------------------




4.2    Inspection. Purchaser may inspect, test, investigate, and survey: (a) the
Property, (b) all financial records pertaining to the operation of the Property,
and (c) online access to or photocopies of all Leases and Contracts in the
possession of Seller onsite at the Property, at any reasonable time during
business hours at any time during the Approval Period (collectively, the
“Purchaser’s Investigations”). During Purchaser’s Investigations, Seller, upon
Purchaser providing written notice two (2) Business Days prior thereto, will
provide Purchaser or its designated representatives, at reasonable times and
subject to the rights of any tenants thereof, access to the Property to conduct,
at Purchaser’s sole cost and expense, its due diligence with respect to the
Property; provided, however, that Purchaser shall fully comply with all laws,
ordinances, rules and regulations in connection with such inspections. Purchaser
shall not permit any inspections, investigations or other due diligence
activities to result in any liens, judgments or other encumbrances being filed
against the Property and shall, at its sole cost and expense, promptly discharge
of record any such liens or encumbrances that are so filed or recorded.
Notwithstanding the foregoing, Purchaser must obtain Seller’s prior written
approval, in its sole discretion, of the scope and method of any environmental
testing or investigation (other than a non-intrusive Phase I environmental
inspection) and any inspection which would materially alter the physical
condition of the Property, prior to Purchaser’s commencement of such inspections
or testing. In any event, Seller and its representatives, agents, and/or
contractors shall have the right to be present during any of Purchaser’s
Investigations. All information provided by Seller to Purchaser or obtained by
Purchaser relating to the Property in the course of Purchaser’s Investigations,
including, without limitation, any environmental assessment or audit
(collectively, the “Reports”) shall be treated as confidential information by
Purchaser and Purchaser shall instruct all of its employees, agents,
representatives and contractors as to the confidentiality of all such
information. For purposes of this Agreement, the term “Final Reports” shall mean
all final third party reports delivered to Purchaser in connection with
Purchaser’s Investigations without any representation or warranty, express or
implied, as to the accuracy, completeness or any other matter regarding such
reports and shall Seller shall not have any right to rely on same without the
written consent of the preparer of such reports. Neither Purchaser nor any
Purchaser Representative (as hereinafter defined) shall communicate with any
regulatory or governmental agencies or their individual employees concerning the
Property, without the prior written consent of Seller, which shall be given or
withheld in Seller’s sole discretion; provided, however, that Purchaser may
review governmental records, make routine contact with governmental officials,
research of any applicable general land use and other laws and/or any public
records and databases in connection with Purchaser’s customary due diligence
activities pursuant to this Agreement such as confirmation of zoning and review
of ordinance compliance. Neither Purchaser nor any Purchaser Representative
shall contact or communicate with any tenant, occupant, or leasing agent of the
Property without Seller’s consent.
4.2.1    %3.    Before and during Purchaser’s Investigations, Purchaser and
Purchaser's representatives, including Purchaser's engineers, contractors and
environmental consultants (collectively, the “Purchaser Representatives”)
conducting any Purchaser Investigation shall maintain workers’ compensation
insurance in accordance with applicable law, and Purchaser, and the applicable
Purchaser Representative conducting any Purchaser Investigation, shall maintain
(1) commercial general liability insurance, on a per occurrence basis, with
limits of at least Two Million Dollars ($2,000,000.00) for bodily or personal
injury or death, (2) property damage insurance in the amount of at least Two
Million Dollars






PURCHASE AND SALE AGREEMENT        Page 10
The Park at Kensington

--------------------------------------------------------------------------------




($2,000,000.00), and (3) contractual liability insurance, on a per occurrence
basis, with respect to Purchaser’s obligations under this Section 4.2. Purchaser
shall deliver to Seller evidence of such workers’ compensation insurance and a
certificate evidencing the commercial general liability, property damage and
contractual liability insurance before conducting any Purchaser Investigation on
the Property. Each such insurance policy shall be written by a reputable
insurance company having a rating of at least “A+:VII” by Best’s Rating Guide
(or a comparable rating by a successor rating service), and shall otherwise be
subject to Seller’s prior approval. Such insurance policies shall name as
additional insureds Seller, Franklin Street Management Services LLC (“Property
Manager”) and such other parties holding insurable interests as Seller may
designate prior to the date of the Effective Date. Such insurance shall be
primary to any insurance maintained by Seller or Property Manager.
(a)    Purchaser shall, at its own expense, immediately fill and compact any
holes, and otherwise restore any damage to the Property related to Purchaser’s
Investigations. Upon Purchaser’s completion of Purchaser’s Investigations,
Purchaser shall be responsible for returning the Property to substantially the
same condition existing prior to Purchaser’s entry. Neither Purchaser nor any
Purchaser Representative shall intentionally damage any part of the Property or
any personal property owned or held by Seller, Property Manager or any tenant or
third party.
4.2.2    Purchaser shall indemnify, defend and hold Seller and the other
Releasees (as defined in Section 5.3) harmless from any and all losses, costs,
liens, claims, causes of action, liability, damages, expenses and liability
(including, without limitation, court costs and reasonable attorneys’ fees)
incurred in connection with or arising in any way from (1) any Purchaser
Investigation conducted by Purchaser and/or any Purchaser Representative, or (2)
any breach by Purchaser and/or any Purchaser Representative of the terms of this
Section 4.2. Notwithstanding the foregoing, in no event shall the Purchaser’s
indemnity obligations hereunder extend to any claim by Seller arising solely by
reason the gross negligence or willful misconduct of Seller or anyone acting by,
through or under Seller or the mere discovery of any adverse conditions or legal
noncompliance on the Property (as opposed to causing or the disturbance or
exacerbation of any such adverse conditions or legal noncompliance) by Purchaser
or any Purchaser Representative during any Purchaser Investigation. This
indemnity provision shall survive termination or expiration of this Agreement.
If any proceeding is filed for which indemnity is required hereunder, Purchaser
agrees, upon request therefor by any of the Releasees, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel satisfactory to the
indemnified party.
4.3    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller, as of the Effective Date and as of the Closing Date, as
follows:
(a)    Purchaser is a limited partnership, duly organized and in good standing
under the laws of the State of Delaware and has the power to enter into this
Agreement and to execute and deliver this Agreement and has (or by the Closing
Date will have) the power to perform all duties and obligations imposed upon it
hereunder, and Purchaser has (or by the Closing Date will have) obtained all
necessary company, partnership






PURCHASE AND SALE AGREEMENT        Page 11
The Park at Kensington

--------------------------------------------------------------------------------




and corporate authorizations required in connection with the execution, delivery
and performance contemplated by this Agreement and has obtained the consent of
all entities and parties necessary to bind Purchaser to this Agreement.
(b)    Neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser, or any partner or related entity
or affiliate of Purchaser, is a party or by which Purchaser, any partner or
related entity or affiliate of Purchaser, or any of Purchaser’s assets is bound.
(c)    Neither Purchaser nor any partner of Purchaser is in any way affiliated
with Seller.
(d)    With respect to each source of funds to be used by it to purchase the
Property (respectively, the “Source”), at least one of the following statements
shall be accurate as of the Closing Date: (i) the Source does not include the
assets of (A) an “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which is
subject to Title I of ERISA, or (B) a “plan” as defined in Section 4975(a) of
the Internal Revenue Code of 1986, as amended (“Code”), or (ii) the Source
includes the assets of (A) an “employee benefit plan” as defined in Section 3(3)
of ERISA or (B) a “plan” as defined in Section 4975 of the Code (each of which
has been identified to the Seller in writing pursuant to this Section 4.3 at
least ten (10) Business Days prior to the Closing Date), but the use of such
Source to purchase the Property will not result in a nonexempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code. Purchaser
further represents, warrants and covenants to Seller as follows:
(e)    Purchaser is not now nor shall it be at any time until Closing an
individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC (“Specially Designated Nationals and Blocked Persons”) or
otherwise.
(f)    Neither Purchaser nor any Person who owns a direct interest in Purchaser
(collectively, a “Purchaser Party”) is now nor shall be at any time until
Closing a Person with whom a U.S. Person, including a United States Financial
Institution as defined






PURCHASE AND SALE AGREEMENT        Page 12
The Park at Kensington

--------------------------------------------------------------------------------




in 31 U.S.C. 5312, as periodically amended (“Financial Institution”), is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the OFAC (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise.
(g)    Purchaser has taken, and shall continue to take until Closing, such
measures as are required by law to assure that the funds used to pay to Seller
the Purchase Price are derived (i) from transactions that do not violate United
States law nor, to the extent such funds originate outside the United States, do
not violate the laws of the jurisdiction in which they originated; and (ii) from
permissible sources under United States law and to the extent such funds
originate outside the United States, under the laws of the jurisdiction in which
they originated.
(h)    To the best of Purchaser’s knowledge after making due inquiry, neither
Purchaser nor any Purchaser Party, nor any Person providing funds to Purchaser
(i) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any Anti Money Laundering Laws;
(ii) has been assessed civil or criminal penalties under any Anti-Money
Laundering Laws (as defined herein); or (iii) has had any of its funds seized or
forfeited in any action under any Anti Money Laundering Laws. For purposes of
this Subsection (b), the term “Anti-Money Laundering Laws” shall mean laws,
regulations and sanctions, state and federal, criminal and civil, that (1) limit
the use of and/or seek the forfeiture of proceeds from illegal transactions; (2)
limit commercial transactions with designated countries or individuals believed
to be terrorists, narcotics dealers or otherwise engaged in activities contrary
to the interests of the United States; (3) require identification and
documentation of the parties with whom a Financial Institution conducts
business; or (4) are designed to disrupt the flow of funds to terrorist
organizations. Such laws, regulations and sanctions shall be deemed to include
the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. seq., and the sanction regulations promulgated
pursuant thereto by the OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957.
(i)    Purchaser is in compliance with any and all applicable provisions of the
Patriot Act.
(j)    For up to sixty (60) days after the Closing Date, Purchaser agrees to
reasonably cooperate with Seller, and to cause each Purchaser Party to
reasonably cooperate with Seller, in providing such additional non-confidential
information and documentation on Purchaser’s and each Purchaser Party’s legal or
beneficial ownership, policies, procedures and sources of funds as Seller
reasonably deems necessary to enable Seller to comply with Anti Money Laundering
Laws as now in existence or hereafter amended.






PURCHASE AND SALE AGREEMENT        Page 13
The Park at Kensington

--------------------------------------------------------------------------------




All of the representations, warranties, and agreements of Purchaser set forth in
this Section 4.3 shall be true upon the Effective Date, shall be deemed to be
repeated at and as of the Closing Date, and shall survive the delivery of the
Deed and the Closing for a period of three (3) months.
4.4    Seller’s Representations and Warranties.
4.4.1    Seller represents and warrants to Purchaser, as of the Effective Date
and as of the Closing Date, as follows:
(a)    Due Organization. Seller is a limited liability company, duly organized
and in good standing under the laws of the State of Delaware, is qualified to do
business in the State of Florida.
(b)    Authority. Seller has the full limited liability company right, power,
and authority, without the joinder of any other person or entity, to enter into,
execute and deliver this Agreement, and to perform all duties and obligations
imposed on Seller under this Agreement, and neither the execution nor the
delivery of this Agreement, nor the consummation of the purchase and sale
contemplated hereby, nor the fulfillment of or compliance with the terms and
conditions of this Agreement conflict with or will result in the breach of any
of the terms, conditions, or provisions of any agreement, instrument or order to
which Seller is a party or by which Seller or any of Seller’s assets is bound.
The individual executing this Agreement and the documents to be delivered by
Seller at the Closing on behalf of Seller has the power and authority to do so.
This Agreement is valid and enforceable against Seller in accordance with its
terms. Each instrument to be executed by Seller pursuant to this Agreement or in
connection herewith prior to Closing will, when executed and delivered, be valid
and enforceable against Seller, in accordance with its terms.
(c)    Litigation. Except as set forth on Schedule 4.4(c) attached hereto and
made a part hereof (the “Pending Litigation”), there are no actions,
investigations, suits, or proceedings (other than tax appeals or protests)
pending or, to Seller’s Knowledge (as hereinafter defined), threatened that
materially affect the Property, the ownership or operation thereof, or the
ability of Seller to perform its obligations under this Agreement, and there are
no judgments, orders, awards, or decrees currently in effect against Seller that
materially affect the ownership or operation of the Property that shall not be
fully discharged prior to Closing.
(d)    Zoning and Condemnation. To Seller’s Knowledge and except as disclosed in
the Due Diligence Documents, there are no pending proceedings to alter or
restrict the zoning or other use restrictions applicable to the Property, to
condemn all or any portion of the Property by eminent domain proceedings or
otherwise, or to institute a moratorium or similar restriction on building on or
issuing certificates of occupancy for construction on all or any portion of the
Property.
(e)    Bankruptcy. There are no attachments, levies, executions, assignments for
the benefit of creditors, receiverships, conservatorships, or voluntary or
involuntary proceedings in bankruptcy, or any other debtor relief actions filed
by Seller, or






PURCHASE AND SALE AGREEMENT        Page 14
The Park at Kensington

--------------------------------------------------------------------------------




to Seller’s Knowledge, contemplated or pending in any current judicial or
administrative proceeding against Seller.
(f)    No Violations of Environmental Laws. To Seller’s Knowledge and except as
disclosed in the Due Diligence Documents: (a) the Property is not in, nor has it
been or is it currently under investigation for violation of any federal, state,
or local law, ordinance, or regulation relating to industrial hygiene, worker
health and safety, or to the environmental conditions in, at, on, under, or
about the Property, including, but not limited to, soil and groundwater
conditions; (b) the Property has not been subject to a deposit of any Hazardous
Materials (as hereinafter defined) in violation of Environmental Requirements;
(c) neither Seller nor any third party has used, generated, manufactured,
stored, or disposed in, at, on, or under the Property any Hazardous Materials in
violation of Environmental Requirements; and (d) there is not now in, on, or
under the Property (x) any underground or above ground storage tanks or surface
impoundments, or (y) any asbestos containing materials, or any polychlorinated
biphenyls used in hydraulic oils, electrical transformers, or other equipment,
in violation of Environmental Requirements.
(g)    Compliance. To Seller’s Knowledge, Seller has not received written notice
from any governmental authority that the Property is not in material compliance
with all applicable laws, except for such failures to comply, if any, which have
been remedied in all material respects. Seller shall promptly notify Purchaser
if Seller receives after the date of this Agreement and prior to Closing any
written notice that the Property is in material violation of any applicable law
that is not remedied in all material respects prior to Closing.
(h)    Leases and Contracts. The Leases and Contracts comprise all of the leases
and material contracts which will affect the Property on and after the Closing.
To Seller’s Knowledge, there is no material default on the part of Seller under
any of the Leases or Contracts which has not remedied in all material respects.
(i)    Rent Roll. A current rent roll for the Property (as of the date of this
Agreement and which will be updated for Closing) used in the ordinary course of
Seller’s business (the “Rent Roll”) is attached hereto at Schedule 4.4.1(i). The
Rent Roll provided by Seller to Purchaser are the same in all material respects
as those used and relied upon by Seller in the ordinary course of Seller’s
operation of the Property, and, to Seller’s Knowledge, are true and correct in
all material respects.
(j)    Operating Statements. The operating statements for the Property provided
by Seller to Purchaser are the same in all material respects as those used and
relied upon by Seller in the ordinary course of Seller’s operation of the
Property, and, to Seller’s Knowledge, are true and correct in all material
respects.
(k)    Personal Property. Seller has not assigned, transferred, pledged or
encumbered its interest in the Personal Property, other than in connection with
Seller’s mortgage loans encumbering the Property.






PURCHASE AND SALE AGREEMENT        Page 15
The Park at Kensington

--------------------------------------------------------------------------------




4.4.2    Limitations on Seller’s Representations. All of the representations,
warranties, and agreements of Seller set forth in this Section 4.4 shall be true
upon the Effective Date, shall be deemed to be repeated at and as of the Closing
Date, and shall survive the delivery of the Deed and the Closing for a period of
six (6) months (the “Limitation Period”). As used herein, the term “Seller’s
Knowledge” means the current actual (as opposed to constructive, imputed or
implied) knowledge solely of Randy Ferreira and Reuven Oded, each in his
capacity as a Manager of Kensington Ventures, LLC, who are the persons
affiliated with Seller who have the most knowledge regarding the operations of
the Property, without duty of investigation or inquiry whatsoever, and shall not
be construed to refer to the knowledge of any other officer, agent or employee
of the Seller or Affiliate of the Seller. Notwithstanding anything herein to the
contrary, neither Randy Ferreira nor Reuven Oded shall have any personal
liability for any of the representations, warranties, covenants or obligations
of Seller under this Agreement. No claim for a breach of any of the
representations or warranties of Seller under this Section 4.4 shall be
actionable or payable (a) if that breach results from or is based on a
condition, state of facts or other matter that was known to Purchaser or
disclosed to Purchaser on any of the exhibits or schedules to this Agreement,
the Due Diligence Documents, the Reports, or by email, overnight delivery,
on-site availability or in writing delivered to Purchaser prior to Closing, (b)
unless the valid claims for all such breaches collectively aggregate to
Twenty-Five Thousand and NO/100 Dollars ($25,000.00) or more, in which event the
full amount of such valid claims and any claims against Seller under the
indemnity by Seller in the Assignment (as hereinafter defined) shall be
actionable up to, but not exceeding, the amount of the Cap (as defined below),
and (c) unless written notice containing a description of the specific nature of
such breach is given by Purchaser to Seller prior to the expiration of the
Limitation Period and an action is thereafter commenced by Purchaser against
Seller with respect to any such claims within sixty (60) days after the
expiration of the Limitation Period. Seller shall not be liable to Purchaser to
the extent Purchaser’s claim is recoverable from any other party pursuant to any
insurance policy, service contract, warranty, guaranty or Lease. As used herein,
the term “Cap” shall mean the total aggregate amount of Four Hundred Thousand
and NO/100 Dollars ($400,000.00). In no event shall Seller’s aggregate liability
to Purchaser for any and all breaches of any of the representations or
warranties of Seller under this Section 4.4 exceed the amount of the Cap, and
Purchaser hereby waives and disclaims any right to damages or compensation for
any and all such breaches in excess of the Cap.
5.    
DISCLAIMERS AND ACCEPTANCE OF PROPERTY BY PURCHASER
5.1    Disclaimer. PURCHASER HEREBY EXPRESSLY AND CONCLUSIVELY ACKNOWLEDGES AND
AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES (OTHER THAN THE EXPRESS
REPRESENTATIONS AND WARRANTIES MADE HEREIN AND THE REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN THE DOCUMENTS DELIVERED AT CLOSING (THE “CLOSING
DOCUMENTS”), PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION,






PURCHASE AND SALE AGREEMENT        Page 16
The Park at Kensington

--------------------------------------------------------------------------------




THE WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C)
THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH
PURCHASER OR ANY TENANT MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTY, (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR
MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY, (G) THE MANNER, QUALITY,
STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, OR (H) COMPLIANCE WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE PROPERTY OF HAZARDOUS
MATERIALS (AS DEFINED BELOW) OR (I) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY. ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS AUTHORIZED TO
MAKE, AND BY EXECUTION HEREOF OF PURCHASER ACKNOWLEDGES THAT NO PERSON HAS MADE,
ANY REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR PROMISE
REGARDING THE PROPERTY OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO SUCH
REPRESENTATION, WARRANTY, AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY, MADE
BY ANY PERSON ACTING ON BEHALF OF SELLER SHALL BE VALID OR BINDING UPON SELLER
UNLESS EXPRESSLY SET FORTH HEREIN OR IN ANY OF THE CLOSING DOCUMENTS. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY, PURCHASER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE PROPERTY AND THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN THE
CLOSING DOCUMENTS AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY
SELLER AND AGREES TO ACCEPT THE PROPERTY AT THE CLOSING AND WAIVE ALL OBJECTIONS
OR CLAIMS AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR CLAIM OF
CONTRIBUTION) ARISING FROM OR RELATED TO THE PROPERTY OR TO ANY HAZARDOUS
MATERIALS ON THE PROPERTY. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED
FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION. SELLER IS
NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENT,
REPRESENTATION OR INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION
THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, CONTRACTOR, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN
IS MADE ON AN “AS IS,” “WHERE IS” CONDITION AND BASIS WITH ALL FAULTS. IT IS
UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR
NEGOTIATION TO REFLECT THAT ALL OF THE PROPERTY IS SOLD BY SELLER AND PURCHASED
BY PURCHASER






PURCHASE AND SALE AGREEMENT        Page 17
The Park at Kensington

--------------------------------------------------------------------------------




SUBJECT TO THE FOREGOING. WITHOUT LIMITING ANY OF PURCHASER’S RIGHTS HEREUNDER,
PURCHASER HEREBY AGREES TO INDEMNIFY, PROTECT, DEFEND, SAVE AND HOLD HARMLESS
SELLER FROM AND AGAINST ANY AND ALL DEBTS, DUTIES, OBLIGATIONS, LIABILITIES,
SUITS, CLAIMS, DEMANDS, CAUSES OF ACTION, DAMAGES, LOSSES, FEES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES AND COURT COSTS) IN
ANY WAY RELATING TO, OR IN CONNECTION WITH OR ARISING OUT OF PURCHASER’S
ACQUISITION, OWNERSHIP, LEASING, USE, OPERATION, MAINTENANCE AND MANAGEMENT OF
THE PROPERTY. THE PROVISIONS OF THIS SECTION 5 SHALL EXPRESSLY SURVIVE THE
CLOSING OR ANY TERMINATION HEREOF.
5.2    Environmental Definitions.
5.2.1    Hazardous Materials. “Hazardous Materials” shall mean any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in §101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.); (iv)
gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non friable; (vi)
polychlorinated biphenyls; (vii) radon gas; and (viii) any additional substances
or materials which are now or hereafter classified or considered to be hazardous
or toxic under Environmental Requirements (as defined in Section 5.2.2 of this
Agreement) or the common law, or any other applicable laws relating to the
Property. Hazardous Materials shall include, without limitation, any substance,
the presence of which on the Property, (A) requires reporting, investigation or
remediation under Environmental Requirements; (B) causes or threatens to cause a
nuisance on the Property or adjacent property or poses or threatens to pose a
hazard to the health or safety of persons on the Property or adjacent property;
or (C) which, if it emanated or migrated from the Property, could constitute a
trespass.
5.2.2    Environmental Requirements. “Environmental Requirements” shall mean all
laws, ordinances, statutes, codes, rules, regulations, agreements, judgments,
orders, and decrees, now or hereafter enacted, promulgated, or amended, of the
United States, the states, the counties, the cities, or any other political
subdivisions in which the Property is located, and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Property, the Property, or the use of the Property, relating to pollution,
the protection or regulation of human health, natural resources, or the
environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).
5.3    Assumption/Release. UPON CLOSING, PURCHASER ASSUMES THE RISK OF ADVERSE
MATTERS, INCLUDING ADVERSE PHYSICAL CONDITIONS, DEFECTS, CONSTRUCTION DEFECTS,
ENVIRONMENTAL, HEALTH, SAFETY AND WELFARE






PURCHASE AND SALE AGREEMENT        Page 18
The Park at Kensington

--------------------------------------------------------------------------------




MATTERS WHICH MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS. AS OF
THE CLOSING DATE, PURCHASER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS
AND ASSIGNS, HEREBY WAIVES, INDEMNIFIES, RELEASES AND FOREVER DISCHARGES CURRENT
MANAGER, SELLER, SELLER’S AGENTS, EMPLOYEES, DIRECTORS, OFFICERS, AFFILIATES,
INTEREST HOLDERS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) FROM
ANY AND ALL RIGHTS, CLAIMS AND DEMANDS AT LAW OR IN EQUITY, WHETHER KNOWN OR
UNKNOWN AT THE TIME OF THIS AGREEMENT, WHICH PURCHASER HAS OR MAY HAVE IN THE
FUTURE, ARISING OUT OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL CONDITION
OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS IN TORT OR CONTRACT
AND ANY CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER CERCLA, RCRA, OR
ANY SIMILAR FEDERAL, STATE OR LOCAL STATUTE, RULE OR REGULATION, AND ALL OTHER
TITLE OR DUE DILIGENCE MATTERS DESCRIBED ABOVE IN THIS ARTICLE 5, ARTICLE 4
HEREINABOVE OR ANY OTHER PROVISIONS OF THIS AGREEMENT. PURCHASER HEREBY ASSUMES
THE RISK OF CHANGES IN APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT
AND FUTURE ENVIRONMENTAL CONDITIONS AND THE RISK THAT ADVERSE PHYSICAL
CHARACTERISTICS AND CONDITIONS, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF
HAZARDOUS MATERIALS OR OTHER CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY ITS
INVESTIGATION. PURCHASER HEREBY WAIVES ANY AND ALL OBJECTIONS AND COMPLAINTS,
WHETHER KNOWN OR UNKNOWN, CONCERNING THE PHYSICAL CHARACTERISTICS AND ANY
EXISTING CONDITIONS OF THE PROPERTY, INCLUDING SELLER’S OBLIGATIONS UNDER THE
LEASES RELATING TO THE PHYSICAL, ENVIRONMENTAL OR LEGAL COMPLIANCE STATUS OF THE
PROPERTY, WHETHER ARISING BEFORE OR AFTER THE EFFECTIVE DATE. PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER AND
ALL OTHER RELEASEES FROM AND AGAINST ANY AND ALL MATTERS AFFECTING THE PROPERTY,
INCLUDING ANY AND ALL COMPLAINTS OR OBJECTIONS CONCERNING THE PHYSICAL
CHARACTERISTICS OF THE PROPERTY OR EXISTING PROPERTY CONDITIONS. PURCHASER
WAIVES THE BENEFITS OF ANY LAW WHICH GENERALLY PROVIDES THAT A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH, IF KNOWN BY HIM, MAY HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. THE PROVISIONS OF THIS
SECTION 5.3 SHALL EXPRESSLY SURVIVE INDEFINITELY THE CLOSING OR TERMINATION OF
THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE CLOSING DOCUMENTS.
6.    
CLOSING
6.1    Closing. The Closing (the “Closing”) shall be held at the offices of the
Title Agent, at a date designated by Seller and Purchaser on or before thirty
(30) days after the expiration of the Approval Period (the “Closing Date”). The
Closing may occur through an escrow with the Title






PURCHASE AND SALE AGREEMENT        Page 19
The Park at Kensington

--------------------------------------------------------------------------------




Agent, whereby Seller, Purchaser and their attorneys need not be physically
present at the Closing and may deliver documents by overnight courier or other
means. Notwithstanding anything to the contrary in this Agreement, the Closing
Date may not be extended pursuant to the express terms of this Agreement past
October 12, 2018 (the “Outside Closing Date”) without Purchaser’s consent, which
may be withheld in its sole and absolute discretion.
6.2    Possession. Possession of the Property shall be delivered to Purchaser at
the Closing.
6.3    Proration. All rents, other amounts payable by the tenants under the
Leases, income, utilities and all other operating expenses (except insurance)
with respect to the Property for the month in which the Closing occurs, and real
estate and personal property taxes and other assessments with respect to the
Property for the year in which the Closing occurs, shall be prorated as of 12:01
a.m. Eastern Time on the Closing Date based upon the best available information
with Purchaser receiving the benefits and burdens of ownership on the Closing
Date.
(a)    If the Closing shall occur before rents and all other amounts payable by
the tenants under the Leases and all other income from the Property have
actually been paid for the month in which the Closing occurs, the apportionment
of such rents and other amounts and other income shall be upon the basis of such
rents, other amounts and other income actually received by Seller. Subsequent to
the Closing, if any such rents and other income are actually received by
Purchaser, all such amounts shall first be applied to post Closing rents due to
Purchaser which are currently or past due, and the balance shall thereafter be
immediately paid by Purchaser to Seller. Purchaser shall make a good faith
effort for a period of ninety (90) days after Closing to attempt to collect any
such rents and other amounts and other income not apportioned at the Closing for
the benefit of Seller; provided, however, Purchaser shall not be required to
expend any funds or institute any litigation in its collection efforts. Nothing
in this Section 6.3(a) shall restrict Seller’s right to collect delinquent rents
directly from a tenant by any legal means, except that, from and after the
Closing Date, Seller shall not initiate any action to evict a tenant.
(b)    If the Closing shall occur before the tax rate or the assessed valuation
of the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year applied to the
latest assessed valuation (without taking into account any discounts).
Subsequent to the Closing, within thirty (30) days of the date when the tax rate
and the assessed valuation of the Property is fixed for the year in which the
Closing occurs, the parties agree to adjust the proration of taxes and, if
necessary, to refund or repay such sums as shall be necessary to effect such
adjustment. In the event the Property has been assessed for property tax
purposes at such rates as could result in “roll back” taxes upon changes in land
usage or ownership of the Property, Purchaser agrees to pay all such taxes and
indemnify and save Seller harmless from and against any and all claims and
liabilities for such taxes.
(c)    If the Closing shall occur before the actual amount of utilities and all
other operating expenses with respect to the Property for the month in which the
Closing occurs are determined, the apportionment of such utilities and other
operating expenses shall be upon the basis of an estimate by Seller of such
utilities and other operating expenses for






PURCHASE AND SALE AGREEMENT        Page 20
The Park at Kensington

--------------------------------------------------------------------------------




such month. Subsequent to the Closing, when the actual amount of such utilities
and other operating expenses with respect to the Property for the month in which
the Closing occurs are determined, but no later than ninety (90) days after
Closing, the parties agree to adjust the proration of such utilities and other
operating expenses and, if necessary, to refund or repay such sums as shall be
necessary to effect such adjustment.
(d)    All rent security deposits will be credited to Purchaser against the
balance of the Purchase Price due at Closing.
(e)    Not more than two (2) Business Days prior to Closing (“Walk Though
Date”), a representative of Purchaser and a representative of Seller shall
conduct an onsite walk-through of the then unoccupied rental units on the
Property to determine whether such unoccupied rental units are in “rent ready”
condition. With respect to any rental unit that is vacated on or before ten (10)
days prior to Closing that Seller has not placed in a “rent ready” condition
before the Walk Through Date, Purchaser shall receive a credit against the
Purchase Price at Closing in the amount of $750.00 per unit. As used herein,
“‘rent ready’ condition” shall mean ready for occupancy, equipped, repaired,
cleaned and, to the extent necessary, recently painted.
(f)    Seller and Purchaser shall cause the Title Agent to prepare a draft
settlement statement containing the prorations described in this Section 6.3 and
deliver the same together with invoices or bills for all prorated expenses and
other reasonable backup information from Seller no later than 3:00 p.m. Eastern
Time two (2) Business Days before Closing. For purposes of this Agreement, the
term “Final Settlement Statement” shall mean the draft settlement statement
approved by both Seller and Purchaser.
The agreements of Seller and Purchaser set forth in this Section 6.3 shall
survive the Closing.
6.4    Closing Costs. Except as otherwise expressly provided herein, on the
Closing Date, Seller shall pay (i) the search (including without limitation,
title search and municipal lien search) and examination fees and the title
insurance premium for the base Owner’s Policy and any extended coverage or other
endorsements required by Purchaser (but not required by its lender) (as defined
in Section 6.5(b)), (ii) the state and local documentary stamp taxes, surtaxes
or other transfer taxes associated with the conveyance of the Property, (iii)
the costs of recording any instruments to clear any Monetary Liens and any other
title defects elected to be cured by Seller as well as the Deed, and (iv) the
commission and fees due to the Broker (as hereinafter defined). Purchaser, on
the Closing Date, shall pay (i) the title insurance premium and any and all
endorsements and/or additional coverage for any simultaneously issued loan title
insurance policy issued in connection with the transaction, (ii) the cost of the
updated or new Survey, (iii) any and all fees, costs and expenses related to any
financing obtained by Purchaser, including, without limitation, documentary
stamp taxes, non-recurring intangible taxes and recording fees relating to any
of the loan documents, and (iv) all recording costs related to any financing
obtained by Purchaser or any other documents or instruments that the Title
Company may reasonably require of Purchaser. Except as otherwise provided
herein, each party shall pay its own attorneys’ fees.






PURCHASE AND SALE AGREEMENT        Page 21
The Park at Kensington

--------------------------------------------------------------------------------




6.5    Seller’s Obligations at the Closing. At the Closing, or at such other
time as indicated below, Seller shall deliver to the Title Agent or cause to be
delivered to Purchaser, as applicable, the following:
(a)    Deed. A Special Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser in the form attached to this Agreement as Exhibit B.
(b)    Title Policy. Delivery to Purchaser at the Closing, a proforma owner’s
title insurance policy, which, within a reasonable period of time following the
Closing, shall be followed by an Owner’s Policy of Title Insurance in ALTA
standard form (the “Owner’s Policy”), naming Purchaser as insured, in the amount
of the Purchase Price, insuring that Purchaser owns good and marketable fee
simple title to the Property, subject only to the Permitted Encumbrances.
Purchaser, at Purchaser’s sole expense, may elect to cause the Title Agent to
amend the survey exception to read “any shortages in area” or elect to obtain
additional coverage or endorsements over the base Owner’s Policy, but obtaining
such additional coverage or endorsements will not be a condition precedent to
Purchaser’s Closing obligations pursuant to this Agreement.
(c)    Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.
(d)    Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.
(e)    Leases. The originals of all of the Leases and all security deposits, if
any, in the possession of Seller on the Closing Date. Seller shall have no
liability to Purchaser for any tenant security deposit not actually paid to
Seller.
(f)    Contracts. The originals of all of the Contracts, if any, in the
possession of Seller.
(g)    Property Items. All keys and all assignable licenses and permits, if any,
in the possession of Seller or Seller’s agents, together with such
non-confidential leasing and property files and records which are material in
connection with the continued operation, leasing and maintenance of the
Property.
(h)    Seller’s Affidavit. A Seller’s Affidavit in form and substance routinely
required of Seller by the Title Agent to issue the Owner’s Policy without the
standard printed exceptions for mechanics’ and materialmen’s liens and limiting
the exception for rights of parties in possession to rights as tenants only, in
form and substance consistent with the terms of this Agreement and otherwise
reasonably acceptable to Seller.






PURCHASE AND SALE AGREEMENT        Page 22
The Park at Kensington

--------------------------------------------------------------------------------




(i)    Updated Rent Roll. Not later than three Business Days prior to the
Closing Date, an updated Rent Roll for the Property prepared by and certified by
Seller and current as of the date of delivery.
(j)    Title Requirements. Execute any other documents reasonably required by
this Agreement or by the Title Company to be delivered by Seller at Closing.
6.6    Purchaser’s Obligations at the Closing. In connection with the Closing,
Purchaser shall deliver to the Title Agent the following:
(a)    Purchase Price. The Purchase Price shall be delivered to Seller on the
Closing Date by wire transfer of immediately available funds.
(b)    Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by Seller and/or the Title Agent
authorizing Purchaser’s acquisition of the Property pursuant to this Agreement
and the execution of this Agreement and any documents to be executed by
Purchaser at the Closing.
(c)    Certificate. Taxpayer I.D. Certificate, in the form attached to this
Agreement as Exhibit D.
(d)    Title Requirements. Execute any other documents reasonably required by
this Agreement or by the Title Company to be delivered by Purchaser at Closing.
(e)    Conditions to Closing. Purchaser’s obligation to purchase the Property in
accordance with this Agreement is expressly conditioned upon each of the
following:
(i)    Performance by Seller. Performance in all material respects of the
obligations, covenants and delivery requirements of Seller expressly required
hereunder.
(ii)    JV Sale Matter. No JV Sale Matter exists, as reasonably determined by
Purchaser. As used in this Agreement, the term “JV Sale Matter” shall mean and
refer to any lien, encumbrance or other instrument filed or recorded by MWB
Investments, LLC (“MWB”) within the public records where the Property lies or
with any court having subject matter jurisdiction thereon that prevents the
Closing of the transaction or materially adversely affects the marketability of
title to the Property, which lien, encumbrance or other instrument is not then
either (A) satisfied, extinguished or released by Seller within thirty (30) days
of Seller receiving written notice thereof, or (B) invalidated, extinguished or
released pursuant to court order. Notwithstanding anything to the contrary in
this Agreement, if at any time after the Effective Date and before Closing,
Purchaser reasonably determines that a JV Sale Matter exists or if the Title
Company requires consent from MWB to close and issue the Owner’s Policy and MWB
refuses to provide such consent and a court order permitting the sale is not
otherwise obtained by Seller, Purchaser may (as its sole






PURCHASE AND SALE AGREEMENT        Page 23
The Park at Kensington

--------------------------------------------------------------------------------




and exclusive remedy) terminate this Agreement by delivering written notice
thereof to Seller; in which event, the Earnest Money in full shall be refunded
and released to Purchaser and Purchaser shall be entitled to receive (x) a
reimbursement of Purchaser’s Due Diligence Costs (as hereinafter defined),
subject to and limited by the Reimbursement Cap (as hereinafter defined) and (y)
all fees and deposits due and payable or actually paid to Purchaser’s lender in
order to secure financing to purchase the Property (collectively, “Lender
Fees”), and neither party shall have any obligations hereunder other than the
Surviving Obligations. Purchaser agrees to provide Seller with written notice
five (5) days before paying any good faith deposit to Purchaser’s lender greater
than $100,000.
6.7    Documents to be Executed by Seller and Purchaser. At the Closing, Seller
and Purchaser shall also execute and deliver to the Title Agent the following:
(a)    Closing Statement. An executed counterpart to the Final Settlement
Statement setting forth amounts paid by or on behalf of or credited to Purchaser
and Seller.
(b)    Tenant Notices. Signed statements or notices to all tenants of the
Property, in the form attached to this Agreement as Exhibit F, notifying such
tenants that the Property has been transferred to Purchaser and that Purchaser
is responsible for security deposits (specifying the amounts of such deposits).
(c)    Bill of Sale, Assignment and Assumption of Personal Property, Service
Contracts, Warranties and Leases. Bill of Sale, Assignment and Assumption of
Personal Property, Service Contracts, Warranties and Leases (the “Assignment”)
in the form attached to this Agreement as Exhibit C.
7.    
RISK OF LOSS
7.1    Condemnation. If, prior to the Closing, action is initiated to take any
of the Property, other than an immaterial portion thereof for grading or
expanding a right of way or the like which does not impair any access to the
Property, the zoning of the Property, or include any improvements, by eminent
domain proceedings or by deed in lieu thereof, Purchaser may either at or prior
to Closing (a) terminate this Agreement, in which event the Earnest Money in
full shall be refunded and released Purchaser, and neither party shall have any
further right or obligation hereunder other than the Surviving Obligations, or
(b) consummate the Closing, in which latter event all of Seller’s assignable
right, title and interest in and to the award of the condemning authority shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price (and this option (b) shall apply in the case of an immaterial
taking described above).
7.2    Casualty. Except as provided in Sections 4.2 and 5.1 of this Agreement,
Seller assumes all risks and liability for damage to or injury occurring to the
Property by fire, storm, accident, or any other casualty or cause until the
Closing has been consummated. If the Property, or any part thereof, suffers any
damage in excess of $500,000.00 prior to the Closing from fire or other
casualty, which Seller, at its sole option, does not elect to repair, Purchaser
may either at or






PURCHASE AND SALE AGREEMENT        Page 24
The Park at Kensington

--------------------------------------------------------------------------------




prior to Closing (a) terminate this Agreement, in which event the Earnest Money
in full shall be refunded and released Purchaser, and neither party shall have
any further right or obligation hereunder other than the Surviving Obligations,
or (b) consummate the Closing, in which latter event Purchaser shall receive as
an apportionment credit applied to the Purchase Price the amount equal to
Seller’s deductible under its insurance policy, and all of Seller’s right, title
and interest in and to the proceeds of any insurance covering such damage (less
an amount equal to any expenses and costs incurred by Seller to repair or
restore the Property and any portion of such proceeds paid or to be paid on
account of the loss of rents or other income from the Property for the period
prior to and including the Closing Date, all of which shall be payable to
Seller), to the extent the amount of such insurance does not exceed the Purchase
Price, shall be assigned to Purchaser at the Closing.
8.    
DEFAULT
8.1    Breach by Seller. In the event that Seller fails to comply with any of
the material terms, conditions or obligations of this Agreement or otherwise
fails to consummate this Agreement for any reason, except as a result of
Purchaser’s default of a material term, condition or obligation of this
Agreement or a termination of this Agreement pursuant to another right of
Purchaser to do so under the provisions hereof, Purchaser, as its sole and
exclusive remedy may either (a) terminate this Agreement and receive a refund of
the Earnest Money in full together with reimbursement by Seller of Purchaser’s
actual out-of-pocket third party costs incurred as part of Purchaser’s
Investigations (the “Due Diligence Costs”), subject to a cap of $75,000 (the
“Reimbursement Cap”), and neither party shall have any further right or
obligation hereunder other than the Surviving Obligations, or (b) pursue the
remedy of specific performance of Seller’s obligations under this Agreement;
provided, however, that (i) Purchaser shall only be entitled to such remedy if
(A) any such suit for specific performance is filed within sixty (60) days after
Purchaser becomes aware of the default by Seller, and (B) Purchaser is not in
default under this Agreement; (ii) notwithstanding anything to the contrary
contained herein, Seller shall not be obligated to expend any sums to cure any
defaults under this Agreement; and (iii) if Purchaser seeks specific performance
under this Agreement, Purchaser agrees to accept the Property in its then “AS
IS, WHERE IS” condition. Purchaser hereby agrees that prior to its exercise of
any rights or remedies as a result of any defaults by Seller, Purchaser will
first deliver written notice of said default to Seller, and if Seller so elects,
Seller shall have the opportunity, but not the obligation, to cure such default
within ten (10) days after Seller’s receipt of such notice. In no event
whatsoever shall Purchaser file any instrument of record against the title of or
to the Property, except that Purchaser may solely file a lis pendens against the
Property (1) simultaneously with its filing of a suit for specific performance
pursuant to this Section 8.1; or (2) if Purchaser is attempting to collect from
Seller the Due Diligence Costs and/or the Lender Fees in accordance with this
Section 8.1 or Section 6.6(e)(ii). Notwithstanding any of the foregoing to the
contrary, in no event whatsoever shall Purchaser have the right to seek money
damages of any kind as a result of any default by Seller under any of the terms
of this Agreement. In no event shall Seller be liable to Purchaser for, and
Purchaser hereby expressly waives any and all rights to seek, any punitive,
speculative, special or consequential damages. The waivers set forth in this
Section 8.1 shall specifically survive the Closing or the earlier termination of
this Agreement.






PURCHASE AND SALE AGREEMENT        Page 25
The Park at Kensington

--------------------------------------------------------------------------------




8.2    Breach by Purchaser.
(a)    If Purchaser fails to comply with any of the terms, conditions or
obligations of this Agreement, Seller may terminate this Agreement and thereupon
shall be entitled to the Earnest Money as liquidated damages (and not as a
penalty) and as Seller’s sole remedy and relief hereunder (except for the
Surviving Obligations). Seller and Purchaser have made this provision for
liquidated damages because it would be difficult to calculate, on the date
hereof, the amount of actual damages for such breach, and Seller and Purchaser
agree that these sums represent reasonable compensation to Seller for such
breach.
(b)    Notwithstanding the provisions of Section 8.2(a) above, the foregoing
shall not in any way limit, affect or impair any of Purchaser’s indemnities as
provided in Sections 4.2, 5.1, 6.3(b) or 10.2 of this Agreement.
9.    
FUTURE OPERATIONS
9.1    Future Operations. From the Effective Date until the Closing or earlier
termination of this Agreement:
(a)    Seller shall operate, manage, lease, repair and maintain the Property
substantially in accordance with Seller’s current and customary practices with
respect to the Property as of the Effective Date, normal wear and tear excepted,
including, without limitation, perform when due all of Seller’s obligations
under all applicable laws in the ordinary course of business and maintain fire
and extended coverage insurance on the Property which is at least equivalent in
all material respects to the insurance policies covering the Property as of the
Effective Date; and
(b)    Seller will perform all of Seller’s obligations under the Leases and the
Contracts. Purchaser shall notify Seller in writing prior to the expiration of
the Approval Period which Contracts, if any, Purchaser elects to assume at
Closing, provided that any Contracts running with the Property that cannot be
terminated with sixty (60) days or less notice without fee or penalty shall be
assumed by Purchaser. If Purchaser does not exercise its right to terminate this
Agreement on or before the expiration of the Approval Period, then Seller shall
give notice of termination to the applicable vendors on all Contracts that
Purchaser does not wish to assume, except those Contracts running with the
Property that cannot be terminated with sixty (60) day or less notice without
fee or penalty, which shall then be assumed by Purchaser. After the expiration
of the Approval Period, Seller will not, without the prior written consent of
Purchaser, which shall not be unreasonably withheld, conditioned or delayed,
modify, enter into, or renew any Contract which cannot be cancelled upon thirty
(30) days prior written notice.
10.    
MISCELLANEOUS






PURCHASE AND SALE AGREEMENT        Page 26
The Park at Kensington

--------------------------------------------------------------------------------




10.1    Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefore; (b) on the date actually
delivered by a nationally recognized courier service, delivery prepaid, such as
Federal Express, UPS or DHL, addressed to such party at the address specified
below, or (c) on the date transmitted by facsimile or email to the respective
numbers or email specified below, as evidenced by written receipt therefore. For
purposes of this Section 10.1, the addresses of the parties for all notices are
as follows (unless changed by similar notice in writing given by the particular
person whose address is to be changed):
If to Seller:
Kensington Property Holdings, LLC
5650 Breckenridge Park Drive, Suite 302
Tampa, Florida 33610
Attention: Reuven Oded
Tel: 813-620-0800
Fax: 813-620-3777
Email: roded@bmresidential.com    



with a copy to:
Marin, Eljaiek, Lopez & Martinez, P.L.
2601 South Bayshore Drive, 18th Floor
Coconut Grove, Florida 33133
Attention: Santiago Eljaiek III, Esq.
Tel: 305-398-7757
Fax: 786-363-1083
Email: se@mellawyers.com



If to Purchaser:
Resource Apartment OP III, LP
c/o Resource Real Estate, LLC
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attention: Louis Leeds
Tel: 215-832-4190
Email: lleeds@Resourcerei.com 



with a copy to:
Aldie Jennings Loubier, Esq.
Resource Real Estate, LLC
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Tel: 215-209-4401
Email: aloubier@Resourcerei.com 









PURCHASE AND SALE AGREEMENT        Page 27
The Park at Kensington

--------------------------------------------------------------------------------




If to Title Agent:
Marin, Eljaiek, Lopez & Martinez, P.L.
2601 South Bayshore Drive, 18th Floor
Coconut Grove, Florida 33133
Attention: Santiago Eljaiek III, Esq.
Tel: 305-398-7757
Fax: 786-363-1083
Email: se.@mellawyers.com



If to Title Company or    Chicago National Title Insurance Company
or Escrow Agent:    13800 NW 14th Street, Suite 190
Sunrise, Florida 33323
Attention: Mary E. Cornelius
Tel: 954-308-3462
    
10.2    Real Estate Commissions. Seller shall pay to ARA, through its agent,
Kevin Judd (hereinafter called “Broker” whether one or more) upon the Closing of
the transaction contemplated hereby, and not otherwise, a cash commission in the
amount agreed on in a separate listing agreement between Seller and Broker. Said
commission shall in no event be earned, due or payable unless and until the
transaction contemplated hereby is closed and fully consummated strictly in
accordance with the terms of this Agreement and Seller has received the Purchase
Price in immediately available funds; if such transaction is not closed and
fully consummated for any reason, including, without limitation, failure of
title or default by Seller or Purchaser or termination of this Agreement
pursuant to the terms hereof, then such commission will be deemed not to have
been earned and shall not be due or payable. Except as set forth above with
respect to Broker, neither Seller nor Purchaser has authorized any broker or
finder to act on Purchaser’s behalf in connection with the sale and purchase
hereunder and neither Seller nor Purchaser has dealt with any broker or finder
purporting to act on behalf of any other party. Purchaser agrees to indemnify
and hold harmless Seller from and against any and all claims, losses, damages,
costs or expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Purchaser
or on Purchaser’s behalf with any broker or finder in connection with this
Agreement or the transaction contemplated hereby. Seller agrees to indemnify and
hold harmless Purchaser from and against any and all claims, losses, damages,
costs or expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Seller or
on Seller’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby. Notwithstanding anything to the contrary
contained herein, this Section 10.2 shall survive the Closing or any earlier
termination of this Agreement.
10.3    Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein.
10.4    Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.






PURCHASE AND SALE AGREEMENT        Page 28
The Park at Kensington

--------------------------------------------------------------------------------




10.5    Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.
10.6    Time of Essence. Time is of the essence of this Agreement; however, if
the final date of any period which is set out in any provision of this Agreement
does not fall on a Business Day, then, in such event, the time of such period
shall be extended to the next Business Day. As used herein, the term “Business
Day” shall mean and refer to any day other than a Saturday, Sunday or legal
holiday under the laws of the United States or the State of Florida.
10.7    Governing Law. The validity, construction, enforcement and
interpretation of this Agreement, and any claim, controversy or dispute arising
under or related to this Agreement, or the rights, duties and relationship of
the parties thereto, shall be governed by the laws of the State of Florida,
without regard to the principles thereof regarding conflict of laws, and any
applicable laws of the United States of America.
10.8    Successors and Assigns; Assignment. This Agreement shall bind and inure
to the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Purchaser shall not assign Purchaser’s rights under this Agreement
without the prior written consent of Seller, which consent may be withheld
absolutely; provided that Purchaser may assign its rights under this Agreement
without any need for Seller’s consent to an entity controlled by, or under
common control with, Purchaser so long as Purchaser gives notice of such
assignment to Seller no later than ten (10) Business Days before the Closing
Date. In the event Seller consents to such assignment, Purchaser and such
assignee shall execute and deliver an Assignment of Purchase and Sale Agreement
on Purchaser’s form. Any subsequent assignment may be made only with the prior
written consent of Seller. No assignment of Purchaser’s rights hereunder shall
relieve Purchaser of its liabilities under this Agreement. This Agreement is
solely for the benefit of Seller and Purchaser; there are no third party
beneficiaries hereof. Any assignment of this Agreement in violation of the
foregoing provisions shall be null and void.
10.9    Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.
10.10    Attorneys’ Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit.
10.11    Multiple Counterparts and Execution. This Agreement may be executed in
a number of identical counterparts which, taken together, shall constitute
collectively one (1) agreement; in making proof of this Agreement, it shall not
be necessary to produce or account for more than one such counterpart with each
party’s signature. Handwritten signatures to this






PURCHASE AND SALE AGREEMENT        Page 29
The Park at Kensington

--------------------------------------------------------------------------------




Agreement transmitted by telecopy or by e-mail, pdf file, shall be valid and
effective to bind the party so signing, and shall be deemed as an original
signature for all purposes.
10.12    Reserved.
10.13    Reserved.
10.14    Exhibits. The following exhibits are attached to this Agreement and are
incorporated into this Agreement by this reference and made a part hereof for
all purposes:
(a)    Exhibit A, the legal description of the Land.
(b)    Exhibit B, the form of the Deed.
(c)    Exhibit C, the form of the Assignment.
(d)    Exhibit D, the form of the Taxpayer I.D. Certification.
(e)    Exhibit E, Reserved.
(f)    Exhibit F, the form of Tenant Notice.
10.15    No Recordation. Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum or affidavit thereof shall be recorded of
public record in Hillsborough County, Florida or any other county. Should
Purchaser ever record or attempt to record this Agreement, or a memorandum or
affidavit thereof, or any other similar document, then, notwithstanding anything
herein to the contrary, said recordation or attempt at recordation shall
constitute a default by Purchaser hereunder, and, in addition to the other
remedies provided for herein, Seller shall have the express right to terminate
this Agreement by filing a notice of said termination in the county in which the
Land is located.
10.16    Merger Provision. Except as otherwise expressly provided herein, any
and all rights of action of Purchaser for any breach by Seller of any
representation, warranty or covenant contained in this Agreement shall merge
with the Deed and other instruments executed at Closing, shall terminate at
Closing and shall not survive Closing.
10.17    Reserved.






PURCHASE AND SALE AGREEMENT        Page 30
The Park at Kensington

--------------------------------------------------------------------------------




10.18    Jury Waiver. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, PURCHASER
AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
OR UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE DOCUMENTS DELIVERED BY
PURCHASER AT CLOSING OR SELLER AT CLOSING, OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ANY ACTIONS OF EITHER PARTY
ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS AGREEMENT OR THE PROPERTY
(INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT
AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY
INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT
FOR SELLER TO ENTER INTO AND ACCEPT THIS AGREEMENT AND THE DOCUMENTS DELIVERED
BY PURCHASER AT CLOSING AND SHALL SURVIVE THE CLOSING OF TERMINATION OF THIS
AGREEMENT.
10.19    Limitation on Liability. No present or future partner, director,
officer, shareholder, member, employee, advisor, agent, attorney, asset manager,
or subasset manager of or in Seller shall have any personal liability, directly
or indirectly, under or in connection with this Agreement or any agreement made
or entered into under or in connection with the provisions of this Agreement, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Purchaser and its successors and assigns and,
without limitation, all other persons and entities, shall look solely to
Seller’s assets for the payment of any claim or for any performance, and
Purchaser hereby waives any and all such personal liability. The limitations on
liability contained in this Section 10.19 are in addition to, and not in
limitation of, any limitation on liability applicable to Seller provided in any
other provision of this Agreement or by law or by any other contract, agreement
or instrument.
10.20    Confidentiality. Without limiting the terms and conditions of Section
4.2 of this Agreement, Purchaser shall keep confidential and shall not disclose
the terms of the transfers contemplated in this Agreement, including, without
limitation, the Purchase Price and all other financial terms, without the prior
written consent of Seller except: (1) to Purchaser’s directors, officers,
partners, employees, legal counsel, accountants, engineers, architects,
financial advisors, mortgage brokers, lenders and similar professionals and
consultants to the extent such party deems it necessary or appropriate in
connection with the transaction contemplated hereunder (and Purchaser shall
inform each of the foregoing parties of such party’s obligations under this
Section 10.20 and shall secure the agreement of such parties to be bound by the
terms hereof) or (2) as otherwise required by law or regulation.
10.21    1031 Exchange. Either party may consummate the purchase or sale (as
applicable) of the Property as part of a so-called like kind exchange (an
“Exchange”) pursuant to §1031 of the Code and the other party hereby agrees to
reasonably cooperate with said Exchange, including, without limitation,
executing and delivering any reasonably requested documents or instruments,
provided that: (a) the Closing shall not be delayed or affected by reason of the
Exchange nor shall the consummation or accomplishment of an Exchange be a
condition precedent or condition






PURCHASE AND SALE AGREEMENT        Page 31
The Park at Kensington

--------------------------------------------------------------------------------




subsequent to the exchanging party’s obligations under this Agreement, (b) the
exchanging party shall effect its Exchange through an assignment of this
Agreement, or its rights under this Agreement, to a qualified intermediary, (c)
neither party shall be required to take an assignment of the purchase agreement
for the relinquished or replacement property or be required to acquire or hold
title to any real property for purposes of consummating an Exchange desired by
the other party; and (d) the exchanging party shall pay any additional costs
that would not otherwise have been incurred by the non-exchanging party had the
exchanging party not consummated the transaction through an Exchange (such
payment obligation shall survive Closing or any termination of this Agreement).
Neither party shall by this Agreement or acquiescence to an Exchange desired by
the other party have its rights under this Agreement affected or diminished in
any manner or be responsible for compliance with or be deemed to have warranted
to the exchanging party that its Exchange in fact complies with §1031 of the
Code.
10.22    Rule 3-14 Compliance. Seller shall on or up to forty-five (45) days
after Closing provide to Purchaser (at Purchaser’s expense) copies of, or shall
provide Purchaser reasonable access to, such factual information as may be
reasonably requested by Purchaser, and in the possession or control of Seller,
or Property Manager or accountants, necessary to enable Purchaser’s auditor to
conduct an audit, in accordance with Rule 3-14 of Securities and Exchange
Commission Regulation S-X, of the income statements of the Property for the year
to date of the year in which Closing occurs plus the one immediately preceding
calendar year.  Purchaser shall be responsible for all out-of-pocket costs
associated with this audit.  Seller shall up to ninety (90) days after the
Closing reasonably cooperate (at no cost to Seller) with Purchaser’s auditor in
the conduct of such audit, which will include responding to verbal requests for
information regarding internal controls and follow-up questions on the financial
information provided to the Purchaser.  In addition, on or up to forty-five (45)
days after Closing, Seller agrees to provide to Purchaser or any affiliate of
Purchaser, if requested by such auditor, historical financial statements for the
Property, including (without limitation) income and balance sheet data for the
Property.  Without limiting the foregoing, (i) Purchaser or its designated
independent or other auditor may audit Seller’s operating statements of the
Property, at Purchaser’s expense, and Seller shall on or within forty-five days
of Closing provide such documentation as Purchaser or its auditor may reasonably
request in order to complete such audit, and (ii) Seller shall on or before
Closing furnish to Purchaser such financial and other information as may be
reasonably required by Purchaser or any affiliate of Purchaser to make any
required filings with the Securities and Exchange Commission or other
governmental authority.  Seller shall maintain its records for use under this
Section 10.22 for a period of not less than ninety (90) days after the Closing
Date. The provisions of this Section shall survive Closing for a period of
ninety (90) days. Seller’s obligation to deliver to Purchaser its records for
use under this Section 10.22 shall be an on-going condition to Closing for
Purchaser’s benefit until Closing.
10.23 Radon Disclosure.     Florida law requires the following disclosure to be
given to the purchaser of property in Florida. Seller has made no independent
inspection of the Property to determine the presence of conditions which may
result in radon gas; however, Seller is not aware of any such condition. Certain
building methods and materials have been proven to reduce the possibility of
radon gas entering the building:






PURCHASE AND SALE AGREEMENT        Page 32
The Park at Kensington

--------------------------------------------------------------------------------




“RADON GAS: RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT.”
END OF TEXT












PURCHASE AND SALE AGREEMENT        Page 33
The Park at Kensington

--------------------------------------------------------------------------------






Executed as of the Effective Date.
SELLER:                    KENSINGTON PROPERTY HOLDINGS, LLC
a Delaware limited liability company


By:    Kensington Associates Holdings, LLC
a Delaware limited liability company
its Managing Member


By:    Kensington Ventures, LLC
a Florida limited liability company, its Managing Member
    


By:___/s/ Reuven Oded__________
Reuven Oded
Manager








PURCHASE AND SALE AGREEMENT        Signature Page
The Park at Kensington

--------------------------------------------------------------------------------





Executed as of the Effective Date.
PURCHASER:
RESOURCE APARTMENT OP III, LP, a Delaware limited partnership

                        
By:
Resource Apartment REIT III, Inc., its general partner



By:    /s/ Alan F. Feldman            
Name: Alan F. Feldman
Title: Chief Executive Officer





TITLE COMPANY JOINDER
Title Company joins herein in order to evidence its agreement to perform the
duties and obligations of Title Company set forth in this Agreement and to
acknowledge receipt of (a) a fully executed copy of this Agreement and (b) the
Initial Earnest Money.
Dated: ________________.


 
CHICAGO NATIONAL TITLE INSURANCE COMPANY 


 
By:                    
Name:                    
Title:                   










EXHIBIT A
TO PURCHASE AND SALE AGREEMENT
LEGAL DESCRIPTION




A parcel of land lying in the Northeast 1/4 of Section 8, Township 30 South,
Range 20 East, Hillsborough County, Florida, and being more particularly
described as follows:


From the Southeast corner of the said Northeast 1/4 of Section 8, run thence
North 00° 01' 20" West, 728.21 feet along the East line of said Northeast 1/4,
the same being the centerline of Providence Road; thence West, 93.00 feet to the
West right-of-way line of said Providence Road for the POINT OF BEGINNING;
thence Southwesterly, 39.28 feet along the arc of a curve to the right, having a
radius of 25.00 feet and a central angle of 90° 01' 20" (chord bearing South 44°
59' 20" West, 35.36 feet) along the Northerly right-of-way line of Kenbrook
Drive to a point of tangency; thence West, 611.32 feet along said Northerly
right-of-way line of Kenbrook Drive; thence North, 1120.57 feet in part along
the Easterly boundary of Bloomingdale Hills, Section B, Unit 1, according to the
map or plat thereof as recorded in Plat Book 66, page 24, public records of
Hillsborough County, Florida; thence East, 635.89 feet to the West right-of-way
line of Providence Road; thence South 00° 01' 20" East, 1095.56 feet along said
West right-of-way line to the POINT OF BEGINNING.
















    
    






PURCHASE AND SALE AGREEMENT        Signature Page
The Park at Kensington

--------------------------------------------------------------------------------






EXHIBIT B
TO PURCHASE AND SALE AGREEMENT
This Instrument Prepared by:
Santiago Eljaiek III, Esq.
Marin, Eljaiek, Lopez & Martinez, P.L.
2601 South Bayshore Drive, 18th Floor
Coconut Grove, Florida 33133







--------------------------------------------------------------------------------





SPECIAL WARRANTY DEED




KENSINGTON PROPERTY HOLDINGS, LLC, a Delaware limited liability company
(“Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other valuable consideration, the receipt and sufficiency of which
consideration are hereby acknowledged, has Granted, Sold, and Conveyed, and by
these presents does Grant, Sell, and Convey, unto _____________________________,
a ________________________, (“Grantee”) having an address of ___________________
___________________________ ______________________________, (i) all that real
property situated in the County of Hillsborough, State of Florida, and more
particularly described on Exhibit A attached hereto and made a part hereof for
all purposes (Parcel Identification Number: _______________), and (ii) together
with all improvements, fixtures and related amenities now or hereafter situated
thereon, and the lessor’s or landlord’s interest in all space leases or
occupancy agreements covering all or any portion of such real property and the
improvements situated thereon (collectively, the “Property”).
This Deed is made and accepted expressly subject to the taxes accruing for the
2018 calendar year which are not yet due and payable, and those matters set
forth in Exhibit B attached hereto and made a part hereof for all purposes.
TO HAVE AND TO HOLD the Property, together with all and singular the rights,
appurtenances and easements belonging in any way to the Property, unto the said
Grantee, its successors and assigns forever, and Grantor does hereby bind itself
and its successors and assigns to WARRANT AND FOREVER DEFEND all and singular
the Property to Grantee, its successors and assigns, against every person
lawfully claiming or to claim all or any part of the Property, by, through, or
under Grantor, but not otherwise.
Signature Page Follows






EXHIBIT B to PURCHASE AND SALE AGREEMENT        Page 1
The Park at Kensington

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has executed this Deed, to be effective as of this
______ day of ______________, ______.
WITNESSES:




________________________________
Print Name: ______________________




________________________________
Print Name: ______________________


GRANTOR:
KENSINGTON PROPERTY HOLDINGS, LLC
a Delaware limited liability company 


 
By:                      
Name:                      
Title:                     



STATE OF ___________    §
    §
COUNTY OF _________    §
This instrument was acknowledged before me this _____ day of ______________,
20__, by _______________, _____________________ of KENSINGTON PROPERTY HOLDINGS,
LLC, a Delaware limited liability company, on behalf of said company, who
produced _____________________________________________________________ as
identification.
(SEAL)

Notary Public in and for State of ___________

    
Print name of notary

My Commission Expires:    








EXHIBIT B to PURCHASE AND SALE AGREEMENT        Page 2
The Park at Kensington

--------------------------------------------------------------------------------





EXHIBIT A
To Special Warranty Deed

LEGAL DESCRIPTION
A parcel of land lying in the Northeast 1/4 of Section 8, Township 30 South,
Range 20 East, Hillsborough County, Florida, and being more particularly
described as follows:


From the Southeast corner of the said Northeast 1/4 of Section 8, run thence
North 00° 01' 20" West, 728.21 feet along the East line of said Northeast 1/4,
the same being the centerline of Providence Road; thence West, 93.00 feet to the
West right-of-way line of said Providence Road for the POINT OF BEGINNING;
thence Southwesterly, 39.28 feet along the arc of a curve to the right, having a
radius of 25.00 feet and a central angle of 90° 01' 20" (chord bearing South 44°
59' 20" West, 35.36 feet) along the Northerly right-of-way line of Kenbrook
Drive to a point of tangency; thence West, 611.32 feet along said Northerly
right-of-way line of Kenbrook Drive; thence North, 1120.57 feet in part along
the Easterly boundary of Bloomingdale Hills, Section B, Unit 1, according to the
map or plat thereof as recorded in Plat Book 66, page 24, public records of
Hillsborough County, Florida; thence East, 635.89 feet to the West right-of-way
line of Providence Road; thence South 00° 01' 20" East, 1095.56 feet along said
West right-of-way line to the POINT OF BEGINNING.












EXHIBIT B to PURCHASE AND SALE AGREEMENT        Page 3
The Park at Kensington

--------------------------------------------------------------------------------





EXHIBIT B
To Special Warranty Deed
PERMITTED EXCEPTIONS




[TO BE INSERTED BEFORE CLOSING]






EXHIBIT B to PURCHASE AND SALE AGREEMENT        Page 4
The Park at Kensington

--------------------------------------------------------------------------------






EXHIBIT C
TO PURCHASE AND SALE AGREEMENT
BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF
PERSONAL PROPERTY, SERVICE CONTRACTS, WARRANTIES AND LEASES


KENSINGTON PROPERTY HOLDINGS, LLC, a Delaware limited liability company
(“Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration to it in hand paid by
________________________________________, a ____________________ (“Grantee”),
the receipt and sufficiency of which are hereby acknowledged, has Granted, Sold,
Assigned, Transferred, Conveyed, and Delivered and does by these presents Grant,
Sell, Assign, Transfer, Convey and Deliver unto Grantee, all of Grantor’s
rights, titles, and interests in and to the following described properties
located in, affixed to, and/or arising or used in connection with the improved
property with parking and other amenities (the “Project”) situated on the land
in the County of Hillsborough, State of Florida, more particularly described on
Exhibit A attached hereto and made a part hereof for all purposes (the “Land,”
which together with the Project is sometimes hereinafter called the “Property”):
(a)    All fixtures, equipment, machinery, building materials, furniture,
furnishings, carpet drapes, and other tangible personal property owned by
Grantor and more particularly described on Exhibit B attached hereto and made a
part hereof, and all intangible personal property owned by Grantor, including
the name “Kensington” and any other trade names, trademarks, logos and symbols
associated with or used in connection with the Property (but in any case and at
all times excluding the use of “Park at” prior to Kensington or any other name),
transferable utility contracts, transferable telephone exchange numbers and
facsimile numbers, plans and specifications, engineering plans and studies,
floor plans, landscape plans, and all web addresses, domain names and URLs as
well as all social media accounts and logo, photo, video and e-brochure files
with respect to the Property (but in any case and at all times excluding any
such items owned by or under the name of the property manager), and located on,
attached to, or used in connection with the operation and maintenance of the
Property (collectively, the “Personal Property”);
(b)    Any leases for space in the Project (the “Leases”), together with
security and other deposits owned or held by Grantor pursuant to the Leases,
which Leases and security deposits are described on Exhibit C attached hereto;
(c)    The assignable service, maintenance, or management contracts relating to
the ownership and operation of the Property (the “Service Contracts”) attached
hereto as Exhibit D; and
(d)    Any assignable warranties, guaranties and miscellaneous transferable
rights relating to the Property or any portion thereof (collectively, the
“Warranties”); and
Grantor and Grantee hereby covenant and agree as follows:






EXHIBIT C to PURCHASE AND SALE AGREEMENT        Page 1
The Park at Kensington

--------------------------------------------------------------------------------





(i)    Grantee accepts the aforesaid assignment;
(ii)    Grantee assumes and agrees to be bound by and timely perform, observe,
discharge, and otherwise comply with each and every one of the agreements,
duties, obligations, covenants and undertakings upon the lessor’s part to be
kept and performed under the Leases and any obligations of Grantor under the
Service Contracts;
(iii)    Grantor hereby indemnifies and agrees to hold harmless Grantee from and
against any and all liabilities, claims, demands, obligations, assessments,
losses, costs, damages, and expenses of any nature whatsoever (including,
without limiting the generality of the foregoing, reasonable attorneys’ fees and
court costs) which Grantee may incur, sustain, or suffer, or which may be
asserted or assessed against Grantee on or after the date hereof, arising out
of, pertaining to or in any way connected with the obligations, duties, and
liabilities under the Leases and the Contracts, or any of them, arising prior to
the date hereof. Notwithstanding the foregoing, the liability and obligations of
Grantor in this indemnity shall be subject to the limitations concerning the
amount of Seller’s aggregate liability as set forth in Section 4.4.2 of that
certain Purchase and Sale Agreement dated _____________, by and between Grantee
(as assignee of ________________________, the original Purchaser) and Grantor
(the “Purchase Agreement”). The foregoing indemnity obligations shall not inure
to the benefit of Grantee’s successors and assigns.
(iv)    Grantee hereby indemnifies and agrees to hold harmless Grantor from and
against any and all liabilities, claims, demands, obligations, assessments,
losses, costs, damages, and expenses of any nature whatsoever (including,
without limited the generality of the foregoing, reasonable attorneys’ fees and
court costs) which Grantor may incur, sustain, or suffer, or which may be
asserted or assessed against Grantor on or after the date hereof, arising out
of, pertaining to or in any way connected with the obligations, duties, and
liabilities under the Leases and the Service Contracts, or any of them, arising
from and after the date hereof.
(v)    Grantor hereby represents, warrants, covenants and agrees that Grantor is
the sole owner of the personal property described on Exhibit B attached hereto,
free and clear of any and all liens, security interests or encumbrances.
(vi)    The burden of the indemnity made in paragraph (ii) hereof shall not be
assigned. Except as aforesaid, this Agreement shall bind and inure to the
benefit of the parties and their respective successors, legal representatives
and assigns.
(vii)    Neither this Agreement nor any term, provision, or condition hereof may
be changed, amended or modified, and no obligation, duty or liability or any
party hereby may be released, discharged or waived, except in a writing signed
by all parties hereto.






EXHIBIT C to PURCHASE AND SALE AGREEMENT        Page 2
The Park at Kensington

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Grantor and Grantee have executed this Bill of Sale,
Assignment and Assignment of Personal Property, Service Contracts, Warranties
and Leases to be effective as of the _____ day of __________________, _______.


GRANTOR:
KENSINGTON PROPERTY HOLDINGS, LLC
a Delaware limited liability company 


 
By:                      
Name:                      
Title:                     



GRANTEE:
_______________________________________,
a ______________________________________ 


 
By:                      
Name:                      
Title:                     









EXHIBIT C to PURCHASE AND SALE AGREEMENT        Page 3
The Park at Kensington

--------------------------------------------------------------------------------





EXHIBIT A
To Assignment

LEGAL DESCRIPTION
A parcel of land lying in the Northeast 1/4 of Section 8, Township 30 South,
Range 20 East, Hillsborough County, Florida, and being more particularly
described as follows:


From the Southeast corner of the said Northeast 1/4 of Section 8, run thence
North 00° 01' 20" West, 728.21 feet along the East line of said Northeast 1/4,
the same being the centerline of Providence Road; thence West, 93.00 feet to the
West right-of-way line of said Providence Road for the POINT OF BEGINNING;
thence Southwesterly, 39.28 feet along the arc of a curve to the right, having a
radius of 25.00 feet and a central angle of 90° 01' 20" (chord bearing South 44°
59' 20" West, 35.36 feet) along the Northerly right-of-way line of Kenbrook
Drive to a point of tangency; thence West, 611.32 feet along said Northerly
right-of-way line of Kenbrook Drive; thence North, 1120.57 feet in part along
the Easterly boundary of Bloomingdale Hills, Section B, Unit 1, according to the
map or plat thereof as recorded in Plat Book 66, page 24, public records of
Hillsborough County, Florida; thence East, 635.89 feet to the West right-of-way
line of Providence Road; thence South 00° 01' 20" East, 1095.56 feet along said
West right-of-way line to the POINT OF BEGINNING.










EXHIBIT C to PURCHASE AND SALE AGREEMENT        Page 4
The Park at Kensington

--------------------------------------------------------------------------------





EXHIBIT B
To Assignment

PERSONAL PROPERTY






EXHIBIT C to PURCHASE AND SALE AGREEMENT        Page 5
The Park at Kensington

--------------------------------------------------------------------------------







EXHIBIT C
To Assignment

LEASES








EXHIBIT C to PURCHASE AND SALE AGREEMENT        Page 6
The Park at Kensington

--------------------------------------------------------------------------------





EXHIBIT D
To Assignment

SERVICE CONTRACTS










EXHIBIT C to PURCHASE AND SALE AGREEMENT        Page 7
The Park at Kensington

--------------------------------------------------------------------------------






EXHIBIT D
TO PURCHASE AND SALE AGREEMENT
Taxpayer I.D. Certificate
In connection with certain Internal Revenue Service reporting requirements
imposed upon Seller, Purchaser hereby certifies that listed below is Purchaser’s
address and taxpayer I.D. number, true and correct as of the Closing Date.
Address:                    
                    
                    
Taxpayer I.D. No.:                    
Purchaser hereby consents to Seller’s release of the above information in
connection with any reporting requirements imposed upon Seller by any
governmental authority.
,
a     



By:    
Name:    
Title:    










EXHIBIT D to PURCHASE AND SALE AGREEMENT        Page 1
The Park at Kensington

--------------------------------------------------------------------------------






EXHIBIT E
TO PURCHASE AND SALE AGREEMENT
RESERVED












EXHIBIT E to PURCHASE AND SALE AGREEMENT        Page 1
The Park at Kensington

--------------------------------------------------------------------------------






EXHIBIT F
TO PURCHASE AND SALE AGREEMENT
NOTICE TO TENANT
_____________

Unit No.         
            
            
RE:
Sale by KENSINGTON PROPERTY HOLDINGS, LLC, a Delaware limited liability company
(“Landlord”) to _____________, a ________________ (“New Landlord”), of the land
and buildings known as “Park at Kensington” (the “Property”), 6218 Watermark
Drive, Riverview, Florida 33569, Hillsborough County, Florida

Dear Tenant:
You are hereby notified that Landlord has sold the Property, of which your
leased premises (the “Lease”) is a part, to New Landlord. Accordingly, New
Landlord, as the new owner of the Property and now as landlord under the Lease,
elects that                      (“Tenant”) attorn to Landlord in accordance
with the Lease and the Lease is and shall continue in full force and effect for
the unexpired portions of the term of the Lease upon all of the terms,
covenants, conditions and agreements set forth in the Lease with Landlord.
Further, you are advised that New Landlord has received and is responsible for
Tenant’s security deposit in the amount of $____________.
The address and telephone number of the New Landlord for any notices and all
purposes under the Lease is:

                
                
                






EXHIBIT F to PURCHASE AND SALE AGREEMENT        Page 1
The Park at Kensington

--------------------------------------------------------------------------------





Thank you for your assistance and cooperation during this transition.


LANDLORD:
KENSINGTON PROPERTY HOLDINGS, LLC
a Delaware limited liability company 


 
By:                      
Name:                      
Title:                     





NEW LANDLORD:
_______________________________________,
a ______________________________________ 


 
By:                      
Name:                      
Title:                     















EXHIBIT F to PURCHASE AND SALE AGREEMENT        Page 2
The Park at Kensington

--------------------------------------------------------------------------------






SCHEDULE 1.1(f)
TO PURCHASE AND SALE AGREEMENT
TANGIBLE PERSONAL PROPERTY
[attached]















SCHEDULE 1.1(f) TO PURCHASE AND SALE AGREEMENT    Page 1
The Park at Kensington

--------------------------------------------------------------------------------





SCHEDULE 1.1(g)
TO PURCHASE AND SALE AGREEMENT
CONTRACTS
1.    Service Agreement/Contract with A-Tropical Oasis Pools Inc.
2.    Right of Entry Agreement with Bright House Networks, LLC
3.    Landscape Maintenance Agreement with Diversified Landscape Maintenance
4.    Advertising Agreement with The Rent Path Network
5.     Customer Service Agreement with Republic Services
6.    Service Agreement with Valet Waste, LLC












SCHEDULE 1.1(g) TO PURCHASE AND SALE AGREEMENT    Page 1
The Park at Kensington

--------------------------------------------------------------------------------






SCHEDULE 4.1
TO PURCHASE AND SALE AGREEMENT
DUE DILIGENCE DOCUMENTS


[provided via Dropbox or other online document depository]
Critical Items:


(1)Monthly income statements for the Property beginning December 2016 and
through
date of sale;


(2)Monthly bank statements for the Property beginning December 2016 through date
of sale;


(3)Reconciliations to aforementioned bank statements;


(4)
Monthly rent rolls for December 2016 through month of sale; including the rent
roll as of December 31, 2017.



(5)
Trial Balances for the years ended 2016, 2017 and last date the seller owns the
Property;



(6)
Balance Sheet at 12/31/16, 12/31/17, and the last month the seller owns the
Property;



(7)
Accounts payable and accounts receivable detail listing/aging report at
12/31/16, 12/31/17 and the last month the seller owns the Property, plus accrued
expense schedule as of both 12/31/16 and 12/31/17;



(8)
Check registers, payables registers, and all related invoices for January 2017,
February 2017, January 2018, and February 2018;



(9)
Copy of management agreement;



(10)
General Ledger for 2017 (full year) and 2018 (thru date of sale);



(11)
Copies of all insurance invoices for past 12 months;



(12)
Copies of all real estate tax bills for 2016 and 2017 as well as any assessments
or tax bills for 2018;



(13)
Personal property tax returns with all supporting documents;



(14)
Contact person at the property management company or Seller (e.g. CFO or
Controller) with whom the auditors can discuss internal control procedures and







SCHEDULE 4.1 TO PURCHASE AND SALE AGREEMENT        Page 1
The Park at Kensington

--------------------------------------------------------------------------------





walkthrough financial information; this person should be made available during
the due diligence period.


(15)Standard Lease form with respect to the Property;


(16)Copies of all property utility bills for past 12 months;


(1)
On-site access to make copies of all current Tenant Leases including any and all
modifications, supplements or amendments thereto and all tenant lease files; as
well as all leases that were in effect during any time in 2017 and 2018.

Other Items:
(2)    Copies of all utility contracts if applicable;


(3)    Current resident ledger report as well as a report on the date of sale;


(4)    Current notices to vacate report;


(5)    A schedule of all tenant deposits in the form customarily utilized by
Seller;


(6)    Contracts relating to the maintenance and operation of the Property and
access at
the Property to all maintenance and service logs for the Property;


(7)    To the extent available at the property, copies of or access to any and
all site plans,
as-built, boundary and topographical surveys of the Property, zoning reports,
soil and compaction studies or tests for the Property, architectural drawings,
plans and specifications with respect to the Property;


(8)    Insurance loss runs during the period of Seller’s ownership of the
Property;


(9)    Most recent elevation certificates (if available);


(10)    To the extent available, copies of all guaranties or warranties
currently in effect
related to the roof or any structure or operating system at the Property;


(11)    A list of employee units and model/office units, and employee rental and
discount
information;


(12)    A schedule of capital improvements completed during the period of
Seller’s
ownership;


(13)
Documentation related to eviction activity for the past 12 months as well as the
status of all evictions currently in process;



(14)    List of all personal property to be conveyed with the Property;






SCHEDULE 4.1 TO PURCHASE AND SALE AGREEMENT        Page 2
The Park at Kensington

--------------------------------------------------------------------------------







(15)    To the extent available, the most recent tax, license fee and permit
bills and copies
of all such licenses and permits, including the certificates of occupancy;


(16)    List of current employees of the Property and payroll;


(17)    All engineering studies, environmental reports, termite inspections or
warranties,
to the extent available and in the Seller’s possession, which relate to its
Property and were prepared for such Seller by third parties;


(18)    The Seller’s ACM plan, lead in water O&M, and other O&M plans, if any.


(19)    The most recent Title and Survey in Seller’s possession, which relate to
its Property
and were prepared for such Seller by third parties;


(20)    Monthly occupancy and turnover percentages for 2016, 2017, and YTD 2018;


(21)    Summary of bad debt written-off in 2016, 2017, and YTD 2018; and


(22)    Copies of tenant utility billing reports (RUBS) for the past 12 months,
if applicable.








SCHEDULE 4.1 TO PURCHASE AND SALE AGREEMENT        Page 3
The Park at Kensington

--------------------------------------------------------------------------------






SCHEDULE 4.4.1(h)
TO PURCHASE AND SALE AGREEMENT
LITIGATION
1.
MWB INVESTMENTS, LLC, a Delaware limited liability company, vs. KENSINGTON
VENTURES, LLC, a Florida limited liability company, and BLUE ROCK PARTNERS, LLC,
a Florida limited liability company, involving a dispute amount the ultimate
members of the Seller, and with the understanding that the Court has ordered the
sale of the Property pursuant to the “Right to Market” issued by one of the
Members.

2.
SHITAL LAMBROPOULOS vs. KENSIGNTON PROPERTY HOLDINGS, LLC, and DRIVEWAY
MAINTENANCE INC., involving a personal injury claim made by the aforementioned
Plaintiff, and with the understanding that said claim has been forwarded to and
is currently being handled by Seller’s insurance carrier.







SCHEDULE 4.1 TO PURCHASE AND SALE AGREEMENT        Page 1
The Park at Kensington

--------------------------------------------------------------------------------






SCHEDULE 4.4.1(i)
TO PURCHASE AND SALE AGREEMENT
RENT ROLL
[attached]






SCHEDULE 4.4.1(h) TO PURCHASE AND SALE AGREEMENT    Page 1
The Park at Kensington